EXECUTION COPY
 
DEFINITIVE AGREEMENT
by and among
POLO RALPH LAUREN CORPORATION,
PRL JAPAN KABUSHIKI KAISHA,
ONWARD KASHIYAMA CO., LTD.,
and
IMPACT 21 CO., LTD.

 
Dated: April 13, 2007
 
 





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE I. DEFINITIONS
    1  
1.1. Definitions
    1  
1.2. Other Definitions
    5  
 
       
ARTICLE II. THE TOB
    6  
2.1. The TOB
    6  
2.2. Conditions in the TOB
    7  
2.3. Conditions to the Commencement of the TOB
    7  
2.4. Conditions to OK and OK Group Companies Tender of Shares
    8  
2.5. Public Announcements
    8  
2.6. Offer Documents
    8  
2.7. Change in Circumstances
    9  
 
       
ARTICLE III. BOARD REPRESENTATION
    9  
3.1. 2007 AGM
    9  
 
       
ARTICLE IV. REPRESENTATIONS AND WARRANTIES OF OK
    10  
4.1. Organization and Authorization of Agreement of OK and each of the OK Group
Companies
    10  
4.2. Title to the Shares of Impact 21
    11  
4.3. Broker’s Finder’s or Similar Fees of OK or any OK Group Company
    11  
4.4. Organization and Authorization of Agreement of Impact 21
    12  
4.5. Subsidiaries and Other Investments of Impact 21
    12  
4.6. Outstanding Capital Stock of Impact 21
    12  
4.7. Options or Other Rights of Impact 21
    13  
4.8. Charter Documents and Corporate Records of Impact 21
    13  
4.9. Impact 21 Public Reports; Impact 21 Financial Statements
    13  
4.10. No Material Adverse Change relating to Impact 21
    14  
4.11. Compliance with Laws by Impact 21
    14  
4.12. Impact 21 Permits
    15  
4.13. Claims and Proceedings of Impact 21
    15  
4.14. Contracts of Impact 21
    15  
4.15. Full Disclosure regarding Impact 21
    16  
4.16. Taxes of Impact 21
    16  
4.17. Properties
    17  
4.18. Liabilities
    18  
4.19. Suppliers and Customers
    18  
4.20. Outstanding Indebtedness
    18  
4.21. Benefit Plans
    18  
4.22. Insurance
    19  
4.23. Long-Term Deposits
    20  
4.24. Broker’s Finder’s or Similar Fees
    20  

-i-



--------------------------------------------------------------------------------



 



              Page
ARTICLE V. REPRESENTATIONS AND WARRANTIES OF IMPACT 21
    20  
5.1. Organization and Authorization of Agreement
    20  
5.2. Subsidiaries and Other Investments
    21  
5.3. Impact 21 Company Action
    21  
5.4. Outstanding Capital Stock
    21  
5.5. Options or Other Rights
    21  
5.6. Charter Documents and Corporate Records
    22  
5.7. Public Reports; Financial Statements
    22  
5.8. No Material Adverse Change
    23  
5.9. Compliance with Laws
    23  
5.10. Permits
    23  
5.11. Claims and Proceedings
    23  
5.12. Contracts
    23  
5.13. Full Disclosure
    24  
5.14. Taxes
    24  
5.15. Properties
    25  
5.16. Liabilities
    26  
5.17. Suppliers and Customers
    26  
5.18. Outstanding Indebtedness
    26  
5.19. Benefit Plans
    26  
5.20. Insurance
    27  
5.21. Long-Term Deposits
    28  
5.22. Broker’s Finder’s or Similar Fees
    28  
 
       
ARTICLE VI. REPRESENTATIONS AND WARRANTIES OF PRL AND THE BIDDER
    28  
6.1. Organization and Authorization of Agreement
    28  
6.2. Broker’s Finder’s or Similar Fees of PRL and the Bidder
    29  
 
       
ARTICLE VII. COVENANTS AND AGREEMENTS
    29  
7.1. Reasonable Commercial Efforts
    29  
7.2. Conduct of Business
    30  
7.3. Notice of Certain Events
    32  
7.4. Access and Information
    33  
7.5. No Solicitation
    33  
7.6. Compliance with Securities Laws
    34  
7.7. Transition Services Agreement
    34  
7.8. Consents
    34  
7.9. NonSolicitation of Persons
    34  
7.10. Tax Matters
    35  
7.11. Shareholder’s List
    35  
7.12. Monthly Financial Statements
    35  
7.13. Other Matters
    36  
 
       
ARTICLE VIII. INDEMNIFICATION
    36  
8.1. Obligation of OK to Indemnify
    36  
8.2. Obligation of PRL to Indemnify
    37  

-ii-



--------------------------------------------------------------------------------



 



              Page
8.3. Notice of Claim
    37  
8.4. Defenses of Third-Party Claims
    37  
8.5. Survival of Covenants, Agreements, Representations and Warranties
    38  
8.6. Judgment Currency
    38  
 
       
ARTICLE IX. TERMINATION
    39  
9.1. Termination of Agreement
    39  
9.2. Survival
    39  
 
       
ARTICLE X. MISCELLANEOUS
    39  
10.1. Amendment; Waiver
    39  
10.2. Integration
    40  
10.3. Binding Effect; Parties in Interest; Assignment
    40  
10.4. No Third-Party Beneficiaries
    40  
10.5. Governing Law
    40  
10.6. Consultation; Arbitration
    40  
10.7. Severability
    40  
10.8. Notice
    40  
10.9. Expenses
    42  
10.10. Confidentiality
    42  
10.11. Public Statements
    42  
10.12. Further Assurances
    42  
10.13. Specific Performance
    43  
10.14. English
    43  
10.15. Counterparts
    43  

EXHIBITS
Exhibit A: TOB Conditions
Exhibit B-1: Press Statement
Exhibit B-2: Press Statement
Exhibit B-3: Press Statement
Exhibit C-1: PRL-Nominated Directors
Exhibit C-2: Directors
Exhibit C-3: Statutory Auditors
Exhibit D: Power of Attorney
Exhibit E: Fair and Impartial Arbitration
SCHEDULES
Schedule 4.1(b)
Schedule 4.2(a)
Schedule 4.3
Schedule 4.4(b)
Schedule 4.5
Schedule 4.6(a)

-iii-



--------------------------------------------------------------------------------



 



      Page      
Schedule 4.13
Schedule 4.14(a)
Schedule 4.14(b)
Schedule 4.14(c)
Schedule 4.17(b)
Schedule 4.20
Schedule 4.21(a)
Schedule 4.21(d)
Schedule 4.21(g)
Schedule 4.23
Schedule 5.1(b)
Schedule 5.2
Schedule 5.4(a)
Schedule 5.11
Schedule 5.12(a)
Schedule 5.12(b)
Schedule 5.12(c)
Schedule 5.15(b)
Schedule 5.18
Schedule 5.19(a)
Schedule 5.19(d)
Schedule 5.19(g)
Schedule 5.21
Schedule 6.1(b)
Schedule 7.13

-iv-



--------------------------------------------------------------------------------



 



DEFINITIVE AGREEMENT
     THIS DEFINITIVE AGREEMENT, dated as of April 13, 2007 (this “Agreement”),
has been entered into by and among POLO RALPH LAUREN CORPORATION, a Delaware
corporation (“PRL”), PRL JAPAN KABUSHIKI KAISHA, a Japanese joint stock company
and a wholly-owned subsidiary of PRL (the “Bidder”), ONWARD KASHIYAMA CO., LTD.,
a Japanese joint stock company (“OK”) and IMPACT 21 CO., LTD., a Japanese joint
stock company and a consolidated subsidiary of OK (“Impact 21”).
RECITALS
     WHEREAS, as of the date of this Agreement, Impact 21 has 19,774,178 shares
of common stock issued and outstanding (“Shares”), of which (i) OK directly owns
5,243,950 Shares, representing 26.52% of the total outstanding Shares, (ii) each
Affiliate of OK listed in Schedule 4.2(a) (together, the “OK Group Companies”)
owns the respective number of Shares listed next to its name, which, in the
aggregate represents 14.49% of the total outstanding Shares, and (iii) PRL
directly owns 3,947,000 Shares, representing approximately 19.96% of the total
outstanding Shares.
     WHEREAS, PRL desires to purchase all Shares held by OK and the OK Group
Companies through the TOB (as hereinafter defined), and OK and each OK Group
Company desires to dispose of the Shares held by it by tendering such shares in
the TOB.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the parties hereto agree
as follows:
ARTICLE I.
DEFINITIONS
     1.1. Definitions. As used in this Agreement, and unless the context
requires a different meaning, the following terms have the meanings indicated:
     “Affiliate” or “Affiliates” means, with respect to any Person, at any time,
any other Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with
such Person. For the purpose of this definition, “control” (including the terms
“controlling,” “controlled by” and “under common control with”), as used with
respect to any Person shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of such
person, whether through the ownership of voting securities, by contract, agency
or otherwise.
     “AGM” means the annual general meeting of shareholders of Impact 21.

 



--------------------------------------------------------------------------------



 



     “Assumption Date” means the date on which the PRL-Nominated Directors duly
and validly assume office as Directors.
     “Benefit Plan” means, in respect of Impact 21, any employee benefit plan,
arrangement, policy or commitment for directors, statutory auditors, officers or
employees, including any employment, consulting or deferred compensation
agreement, executive compensation, bonus, incentive, pension, profit-sharing,
savings, retirement, stock option, stock purchase or severance pay plan, any
life, health, disability or accident insurance plan or any holiday or vacation
practice, as to which Impact 21 has or in the future could have any Liability.
     “Board” means the board of directors of Impact 21.
     “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks in Tokyo, Japan or the City of New York are authorized or
required by law or executive order to close.
     “Closing Date” means the first day of the TOB settlement period.
     “Company Law” means Kaisha-ho, Law No. 86 of 2005.
     “Condition” means the properties, assets, business, prospects, cash flow,
results of operations or condition (financial or otherwise).
     “Contracts” means any oral or written contract, understanding, agreement,
indenture, note, bond, loan, instrument, lease, conditional sale contract,
mortgage, license, franchise, commitment or other binding arrangement.
     “Contingent Obligation” means, as applied to any Person, any direct or
indirect liability of that Person with respect to any Indebtedness, lease,
dividend, guaranty, letter of credit or other obligation, contractual or
otherwise (the “primary obligation”) of another Person (the “primary obligor”),
whether or not contingent, (a) to purchase, repurchase or otherwise acquire such
primary obligations or any property constituting direct or indirect security
therefor, (b) to advance or provide funds (i) for the payment or discharge of
any such primary obligation, or (ii) to maintain working capital or equity
capital of the primary obligor or otherwise to maintain the net worth or
solvency or any balance sheet item, level of income or financial condition of
the primary obligor, (c) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation, or
(d) otherwise to assure or hold harmless the owner of any such primary
obligation against loss or failure or inability to perform in respect thereof.
The amount of any Contingent Obligation shall be deemed to be an amount equal to
the stated or determinable amount of the primary obligation in respect of which
such Contingent Obligation is made or, if not stated or determinable, the
reasonably anticipated liability in respect thereof.
     “Director” means a member of the Board.

2



--------------------------------------------------------------------------------



 



     “FSA” means the Financial Services Agency of Japan.
     “Governmental Authority” means the government of any nation, state, city,
locality or other political subdivision thereof, any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government, and any body exercising regulatory or supervisory
authority or functions (whether governmental, quasi-governmental or
self-regulatory), including but not limited to, stock exchanges.
     “Inconsistent Proposal” means any proposal or offer relating to (i) a
tender or exchange offer for any of the Shares by, or issuance of any Shares by
Impact 21 to, any Person or group of Persons acting in concert other than by or
to PRL or an Affiliate of PRL, (ii) a merger, consolidation, share exchange or
business combination involving Impact 21, (iii) a sale, lease, exchange,
mortgage, transfer or other disposition, in a single transaction or series of
related transactions, of the assets of Impact 21, or (iv) a reorganization,
recapitalization, liquidation or dissolution of Impact 21, in each case other
than the transactions contemplated by this Agreement.
     “Indebtedness” means, with respect to any Person, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments and all reimbursement or
other obligations of such Person in respect of surety bonds, letters of credit,
bankers acceptances (whether or not matured), interest rate and currency swaps,
caps, collars and similar agreements or hedging devices under which payments are
obligated to be made by such Person, whether periodically or upon the happening
of a contingency, (c) all obligations of such Person under any lease that is
required to be capitalized for financial reporting purposes in accordance with
Japanese GAAP, (d) all obligations or other Liabilities of others secured by a
Lien on any asset of such Person, irrespective of whether such obligation or
other Liability is assumed by that Person or is non-recourse to the credit of
that Person, (e) all obligations of such Person for the deferred purchase price
of assets, property or services (other than trade debt incurred in the ordinary
course of business consistent with past practice and repayable in accordance
with customary trade practices), (f) any obligation of such Person guaranteeing
or intended to guarantee (whether directly or indirectly guaranteed, endorsed,
co-made, discounted, or sold with recourse to such Person) any obligation of any
other Person and (g) any Contingent Obligation of such Person.
     “Japanese GAAP” means Japanese generally accepted accounting principles as
in effect from time to time and as applied in the preparation of the Financial
Statements.
     “Knowledge” means the knowledge of responsible officers (including
shikkoyakuin) and directors of PRL, the Bidder, OK or Impact 21, as the case may
be, after reasonable inquiry.
     “Liabilities” means any direct or indirect Indebtedness, liability, Claim,
loss, damage, deficiency, obligation or responsibility, known or unknown, fixed
or

3



--------------------------------------------------------------------------------



 



unfixed, choate or inchoate, liquidated or unliquidated, secured or unsecured,
accrued, absolute, contingent or otherwise.
     “Liens” means any and all liens (statutory or otherwise, including Tax
liens), pledges, rights of retention (ryuchi-ken), security interests (including
joto-tampo), mortgages, deeds of trust, pledges, hypothecations, assignments,
encumbrances, licenses, rights of first refusal, claims, judgments, charges,
options, preferences, priorities, rights, easements, transfer restrictions,
servitudes or other liens or other encumbrances or restrictions of any kind.
     “Person” means any individual, corporation, limited or general partnership,
trust, incorporated or unincorporated association, joint venture, joint stock
company, limited liability company, Governmental Authority or other juridical
entity of any kind, and shall include any successor (by merger or otherwise) of
such entity.
     “Representatives” means in relation to any Person, such Person’s directors,
officers, employees, financial advisors, legal advisors, representatives,
investment bankers and other agents.
     “Requirements of Law” means, any obligations, conditions or other
requirements of any law, statute, treaty, rule, regulation, ministerial order or
order, judgment, award or other determination of an arbitrator or a court or
other Governmental Authority (including Japanese administrative guidance) or
stock exchange.
     “SEL” means the Securities and Exchange Law (shoken torihiki-ho), Law
No. 25 of 1948.
     “Subsidiary” means, with respect to any Person, (i) any juridical Person of
which 50% or more of the voting power of the outstanding voting securities or
50% or more of the outstanding economic equity interest is held, directly or
indirectly, by such Person, (ii) any Person that is included in the consolidated
financial statements of such Person, and (iii) in addition to the foregoing, any
other Person treated as a subsidiary under applicable Requirements of Law.
     “Tax” or “Taxes” means any national, provincial, territorial, state,
municipal, local, foreign or other taxes, including, without limitation, all
income, franchise, capital gains, real property, occupancy, transfer,
withholding, employment, payroll related, value added, gross receipts,
severance, ad valorem, personal property, production, sales, consumption, use,
license, stamp, documentary stamp, registration, mortgage recording and excise
taxes, import duties and other governmental charges and assessments, whether or
not measured in whole or in part by net income, and including deficiencies,
interest, additions to tax or interest, and penalties with respect to any
thereof.
     “TOB Commencement Date” means the date on which the TOB Commencement Notice
(“kokai kaitsuke kaishi kokoku”) of the Bidder is published in accordance with
the SEL.

4



--------------------------------------------------------------------------------



 



     “TSE” means the Tokyo Stock Exchange.
     1.2. Other Definitions. The following other capitalized terms are defined
elsewhere in this Agreement:

          Defined Term   Section Defined
Agreement
  Preamble
Audited Financial Statements
  4.9(b)
Balance Sheet
  4.9(b)
Balance Sheet Date
  4.9(b)
Bidder
  Preamble
Changes in Law
  8.1  
Claims
  4.1(e)
Determination Date
  2.3  
Dispute
  10.6  
Financial Statements
  4.9(b)
Impact 21
  Preamble
Impact 21 Required Consents
  4.4(b)
Indemnitee
  8.3  
Indemnitor
  8.3  
Interim Financial Statements
  4.9(b)
Judgment Currency
  8.6  
Liabilities
  4.18  
Losses
  8.1  
Material Contracts
  4.14(a)
Material Information
  7.6  
Minimum Tender Conditions
  2.2  
Notice of Claim
  8.3  
Offer Documents
  2.6  
OK
  Preamble
OK Group Companies
  Recitals
OK Indemnified Parties
  8.2  
OK Parties Required Consents
  4.1(b)
Orders
  4.1(b)
Permits
  4.12  
Plan
  7.2(b)(xiii)
PRL
  Preamble
PRL-Nominated Directors
  3.1(a)(i)
PRL Indemnified Parties
  8.1  
PRL Parties Required Consents
  6.1(b)
Public Reports
  4.9(a)
Shares
  Recitals
Tax Returns
  4.16(b)
Threshold Amount
  8.1  
TOB
  2.1(a)
TOB Conditions
  2.2  
TOB Price
  2.1(a)

5



--------------------------------------------------------------------------------



 



ARTICLE II.
THE TOB
     2.1. The TOB.
          (a) The Bidder shall publicly announce and use reasonable commercial
efforts to commence a tender offer for cash to purchase all outstanding Shares
(the “TOB”) on April 17, 2007, subject to the timely satisfaction of the
conditions set forth in Section 2.3 and all Japanese (and, if and to the extent
applicable, United States) Requirements of Law; provided, however, that if the
TOB could not be commenced on April 17, 2007, it shall be commenced as soon as
reasonably practicable thereafter, and in any event within five Business Days
following the execution of this Agreement, with notice of such new commencement
date to OK and Impact 21, subject to the timely satisfaction of the conditions
set forth in Section 2.3 and all Japanese (and, if and to the extent applicable,
United States) Requirements of Law. The Bidder will in the TOB offer to pay
tendering shareholders a price per Share in cash of not less than ¥2,600 (the
“TOB Price”).
          (b) In the event that the Bidder commences the TOB pursuant to
Section 2.1(a), OK shall, and shall cause each OK Group Company to tender the
Shares set forth in Schedule 4.2(a) in the TOB on the TOB Commencement Date. OK
shall not sell, or cause any OK Group Company not to sell, any of the Shares set
forth in Schedule 4.2(a) except to tender such Shares in the TOB. OK shall, and
shall cause each OK Group Company to, tender in the TOB any additional Shares
obtained by OK or any OK Group Company which are not set forth in
Schedule 4.2(a) by the end of the TOB offer period (“kokai kaitsuke kikan”). OK
shall not, and shall cause the OK Group Companies not to, cancel or withdraw the
tender of their respective Shares.
          (c) OK shall not and shall cause each of the OK Group Companies and
its and their Representatives not to, directly or indirectly:
               (i) solicit, initiate, encourage or facilitate any inquiries,
offers or proposals relating to an Inconsistent Proposal;
               (ii) engage in discussions or negotiations with, or furnish or
disclose any non public information relating to Impact 21 or PRL to, any third
party that has made or indicated an intention to make an Inconsistent Proposal;
               (iii) tender or offer to tender any of the Shares owned by OK or
OK Group Companies in a tender offer made by any third party other than PRL or
an Affiliate of PRL; or

6



--------------------------------------------------------------------------------



 



               (iv) solicit, initiate, encourage or facilitate the tendering of
Shares by shareholders of Impact 21 to a tender offer made by any third party
other than PRL or an Affiliate of PRL.
          (d) Each of Impact 21 and OK shall and OK shall cause each of the OK
Group Companies to, use its reasonable commercial efforts so that other
shareholders of Impact 21 will tender their Shares in the TOB and such tender by
other shareholders will not be cancelled or withdrawn.
          (e) Without prejudice to any and all rights and remedies available for
PRL or the Bidder under this Agreement or at law, in the event that OK or any of
the OK Group Companies fails to tender their Shares pursuant to Section 2.1(b),
or cancels the tender of their Shares during the TOB offer period, or otherwise
violates any of the foregoing provisions of Section 2.1(b), OK shall pay all of
the fees and expenses incurred by PRL and the Bidder (including, without
limitation, those of legal counsel, financial advisors, experts and consultants)
in connection with this Agreement and the transactions contemplated hereby.
     2.2. Conditions in the TOB. The obligation of the Bidder to purchase the
Shares pursuant to the TOB will be subject to the following conditions: that a
number of Shares have been validly tendered (and not withdrawn) that, when added
to the Shares already owned by PRL, would bring the aggregate beneficial
ownership of Shares of PRL and the Bidder to 13,182,800 Shares, or approximately
66.67% of all Shares on a fully-diluted basis (excluding treasury shares) (the
“Minimum Tender Condition”), and that the tender offer has not been withdrawn
due to the occurrence of any of the conditions listed on Exhibit A (including
the Minimum Tender Condition, the “TOB Conditions”).
     2.3. Conditions to the Commencement of the TOB. The Bidder’s obligation to
commence the TOB shall be subject to the satisfaction of the following
conditions by noon on the Business Day immediately preceding the TOB
Commencement Date (the “Determination Date”) (any and all of which may be waived
by the Bidder in its discretion):
          (a) PRL and the Bidder shall have received confirmation of no
objection to the terms of the TOB and the related Offer Documents from the Kanto
Local Finance Bureau;
          (b) No material adverse change shall have occurred in the Condition of
Impact 21 since the date of this Agreement;
          (c) There shall not have been any breach of the representations and
warranties in Articles IV and V, and such representations and warranties remain
accurate as of the Determination Date as if restated on and as of such date;
          (d) Each of OK and Impact 21 shall have performed and complied with
its covenants and obligations hereunder which are to be performed or complied
prior to the Determination Date;

7



--------------------------------------------------------------------------------



 



          (e) PRL and the Bidder shall have received a written certificate from
Impact 21 verifying that there is no Material Information relating to Impact 21
or its business, results of operations or financial condition that has not been
made public in accordance with the method prescribed under Section 4 of
Article 166 of the SEL as of the Determination Date;
          (f) PRL shall have received written confirmation from Impact 21 that
the Board will publicly endorse the TOB and propose the agenda set forth in
Section 3.1(a) at the 2007 AGM; and
          (g) PRL shall have received written confirmation from OK that the
board of directors of OK will publicly endorse the TOB.
     2.4. Conditions to OK and OK Group Companies Tender of Shares. OK’s and OK
Group Companies’ obligation to tender their Shares in the TOB shall be subject
to the satisfaction of the following conditions by noon on the Determination
Date (any and all of which may be waived by OK in its discretion):
          (a) There shall not have been any breach of the representations and
warranties in Article VI, and such representations and warranties remain
accurate as of the Determination Date as if restated on and as of such date; and
          (b) Each of PRL and the Bidder shall have performed and complied with
its covenants and obligations hereunder which are to be performed or complied
prior to the Determination Date.
     2.5. Public Announcements. Promptly following the signing of this
Agreement, each of PRL, OK and Impact 21 will release a press statement in both
Japanese and English in the forms attached as Exhibits B-1, B-2 and B-3. PRL, OK
and Impact 21 will coordinate and agree on any further public statements or
announcements relating to the matters contemplated by this Agreement, except to
the extent that an announcement is a Requirement of Law (including any filings
with the United States Securities and Exchange Commission and any earnings
release calls held by any party) and there is insufficient time to permit such
prior consultation and agreement. Promptly after the commencement of the TOB,
Impact 21 will file the statement of opinion of its Board to the effect that the
Board endorses the TOB with the Kanto Local Finance Bureau pursuant to
Article 27-10 of the SEL; provided, however, that Impact 21 shall not exercise
its rights as provided in Article 27-10, Section 2 of the SEL to make inquiries
to the Bidder and to request the Bidder to extend the period of the TOB.
     2.6. Offer Documents. The Bidder will prepare, file with the relevant
Government Authorities, and disseminate publicly and/or send to relevant Impact
21 shareholders all documents relating to the TOB required by all applicable
Requirements of Law containing all relevant and appropriate disclosure therein
(the “Offer Documents”). The Offer Documents will contain terms and conditions
consistent with those set forth in this Agreement, and such other reasonable or
customary terms as may be included in documents of this nature. Impact 21 and OK
will assist the Bidder in this

8



--------------------------------------------------------------------------------



 



process by promptly providing and permitting disclosure in the Offer Documents
all information pertaining to Impact 21 reasonably available to OK and Impact 21
that the Bidder is required by, or that is otherwise appropriate under, Japanese
Requirements of Law to include in the Offer Documents. Impact 21 will promptly
post all public statements and announcements relating to matters contemplated by
this Agreement in Japanese and English on its website.
     2.7. Change in Circumstances. Nothing in this Agreement will limit PRL’s
and the Bidder’s rights:
          (a) to terminate the TOB if any of the TOB Conditions are not
satisfied; or
          (b) to waive or change any of the conditions to the TOB in accordance
with the SEL.
ARTICLE III.
BOARD REPRESENTATION
     3.1. 2007 AGM. The parties agree to the following arrangements in relation
to the 2007 AGM:
          (a) Impact 21 shall approve at the meeting of the Board to be held on
April 27, 2007, to propose the following agenda items at the 2007 AGM:
               (i) to elect (x) the persons listed on Exhibit C-1 (collectively,
the “PRL-Nominated Directors”) as directors of Impact 21, which appointment
shall become effective on the date on which the Bidder submits to the Kanto
Local Financial Bureau a Report regarding Tender Offer (kokai kaitsuke
hokokusho; as defined in Section 2, Article 27-13 of the SEL) with respect to
the TOB stating that the total number of Shares offered in the TOB exceeds 13,
182, 800 Shares and the Bidder will purchase all tendered Shares and (y) the
persons listed on Exhibit C-2 as directors of Impact 21, which appointment shall
become effective upon the conclusion of the 2007 AGM.
               (ii) to elect the persons listed on Exhibit C-3 as statutory
auditors of Impact 21, which appointment shall become effective upon the
conclusion of the 2007 AGM.
               (iii) to amend Article 17 of Impact 21’s articles of
incorporation to remove the upper limit on the number of directors.
               (iv) to pay 30 yen per Share as the dividend payment to
shareholders of record as of February 28, 2007.

9



--------------------------------------------------------------------------------



 



          (b) Impact 21 shall not make any proposals other than those set forth
in Section 3.1(a) at the 2007 AGM or amend the proposals set forth in
Section 3.1(a), in each case without the prior written consent of PRL.
          (c) Impact 21 shall send the convocation notice for the 2007 AGM
setting forth the agenda items in Section 3.1(a) to shareholders in accordance
with the Japanese Requirements of Law.
          (d) PRL-Nominated Directors. Impact 21 agrees to use its best efforts
to cause the election of all the PRL-Nominated Directors and the persons listed
on Exhibit C-2 to the Board at the 2007 AGM.
          (e) OK’s Exercise of Voting Rights. OK shall, and shall cause the OK
Group Companies to, (i) exercise the voting rights of the Shares held by itself
and the OK Group Companies as of February 28, 2007 in accordance with the
instruction of PRL, and (ii) upon the request of PRL, duly execute and deliver a
power of attorney in the form attached hereto as Exhibit D, which authorizes PRL
to exercise the voting rights of the Shares held by OK and the OK Group
Companies, as the case may be, at the 2007 AGM at the discretion of PRL.
ARTICLE IV.
REPRESENTATIONS AND WARRANTIES OF OK
     OK represents and warrants as to each of itself and the OK Group Companies
and Impact 21, to PRL and the Bidder as of the date of this Agreement, the
Determination Date and the Closing Date, as follows:
     4.1. Organization and Authorization of Agreement of OK and each of the OK
Group Companies.
          (a) Each of OK and the OK Group Companies is a corporation duly
organized and validly existing under the laws of Japan, and has all necessary
power and lawful authority to own, lease and operate its assets and properties
and to carry on its business as presently and heretofore conducted. Each of the
OK Group Companies is a wholly-owned subsidiary of OK.
          (b) OK has all necessary power and authority to execute and deliver
this Agreement, to consummate and cause each of the OK Group Companies to
consummate the transactions contemplated by this Agreement, and to perform all
of its obligations hereunder. The execution and delivery of this Agreement by
OK, the performance of the obligations of OK and each OK Group Company under
this Agreement and the consummation of the transactions contemplated hereby do
not (i) violate any provision of the articles of incorporation or any other
internal rules or regulations of OK or any OK Group Company, (ii) except as set
forth on Schedule 4.1(b) (collectively, the “OK Parties Required Consents”),
require OK or any OK Group

10



--------------------------------------------------------------------------------



 



Company to obtain any consent, approval or authorization of, or make any
submission or filing with or give any notice to, any Governmental Authority or
any other Person, or (iii) violate any order, judgment, injunction, writ, award,
decree or ruling of any arbitrator or court or any other Governmental Authority
(collectively, “Orders”) or any Requirements of Law applicable to OK or any OK
Group Company, or violate, conflict with or result in the termination or default
or require the delivery of notice under the terms or provisions of any Contracts
to which OK or any OK Group Company is a party or is bound or by which its
assets or properties are bound.
          (c) The execution and delivery by OK of this Agreement, the
performance of the obligations of OK and each OK Group Company hereunder and the
consummation of the transactions contemplated hereby on the part of OK and each
OK Group Company have been duly approved by all necessary corporate actions of
OK and each OK Group Company, respectively.
          (d) This Agreement has been duly executed and delivered by OK, and
constitutes the valid and legally binding obligation of OK enforceable against
OK in accordance with its terms, except as may be limited by bankruptcy,
insolvency and other laws of general applicability relating to, or affecting,
creditors’ rights generally.
          (e) There are no actions, suits, proceedings, claims, complaints,
disputes, arbitrations or investigations (collectively, “Claims”) pending or, to
the Knowledge of OK, threatened, before or by any Governmental Authority
purporting to enjoin or restrain the execution, delivery or performance by OK of
this Agreement or the consummation by OK and each OK Group Company of the
transactions contemplated hereby.
     4.2. Title to the Shares of Impact 21.
          (a) OK and each OK Group Company owns beneficially and of record the
number of Shares set forth next to its name on Schedule 4.2(a) and has good and
valid title to such Shares, free and clear of all Liens. Following the
consummation of the TOB, the Bidder will have title to such Shares free and
clear of all Liens. None of OK or any OK Group Company has any other equity
interests or rights to acquire equity interests in Impact 21. The Shares are not
subject to any contract restricting or otherwise relating to the voting,
dividend rights or disposition of such Shares.
          (b) The stock certificates tendered and delivered by OK and the OK
Group Companies to the tender offer agent pursuant to Section 2.1(b) will have
been duly and validly issued and will represent all of the Shares to be sold by
OK and each OK Group Company, as set forth on Schedule 4.2(a).
     4.3. Broker’s Finder’s or Similar Fees of OK or any OK Group Company. There
are no brokerage commissions, finder’s fees or similar fees or commissions
payable by OK or any OK Group Company in connection with the transactions
contemplated hereby based on any agreement, arrangement or understanding with OK
or any OK Group Company or any action taken by it, other than as set forth in

11



--------------------------------------------------------------------------------



 



Schedule 4.3, which shall be paid by OK and the OK Group Companies, as
applicable, pursuant to Section 10.9.
     4.4. Organization and Authorization of Agreement of Impact 21.
          (a) Impact 21 is a corporation duly organized and validly existing
under the laws of Japan, and has all necessary power and lawful authority to
own, lease and operate its assets and properties and to carry on its business as
presently and heretofore conducted.
          (b) Impact 21 has all necessary power and authority to execute and
deliver this Agreement, to consummate the transactions contemplated by this
Agreement, and to perform all of its obligations hereunder. The execution and
delivery of this Agreement by Impact 21, the performance of the obligations of
Impact 21 under this Agreement and the consummation of the transactions
contemplated hereby do not (i) violate any provision of Impact 21’s articles of
incorporation or any other internal rules or regulations of Impact 21,
(ii) except as set forth on Schedule 4.4(b) (collectively, the “Impact 21
Required Consents”), require Impact 21 to obtain any consent, approval or
authorization of, or make any submission or filing with or give any notice to,
any Governmental Authority or any other Person under any material Contracts,
(iii) violate any Orders or any Requirements of Law applicable to Impact 21, or
(iv) to the Knowledge of OK, violate, conflict with or result in the termination
or default or require the delivery of notice under the terms or provisions of
any Contract to which Impact 21 is a party or is bound or by which its assets or
properties are bound.
          (c) The execution and delivery by Impact 21 of this Agreement, the
performance of the obligations of Impact 21 hereunder and the consummation of
the transactions contemplated hereby on the part of Impact 21 have been duly
approved by all necessary corporate actions of Impact 21.
          (d) This Agreement has been duly executed and delivered by Impact 21,
and constitutes the valid and legally binding obligation of Impact 21
enforceable against Impact 21 in accordance with its terms, except as may be
limited by bankruptcy, insolvency and other laws of general applicability
relating to, or affecting, creditors’ rights generally.
          (e) To the Knowledge of OK, there are no Claims pending or threatened
before or by any Governmental Authority purporting to enjoin or restrain the
execution, delivery or performance by Impact 21 of this Agreement or the
consummation by Impact 21 of the transactions contemplated hereby.
     4.5. Subsidiaries and Other Investments of Impact 21. Impact 21 does not
have any Subsidiaries. Except as set forth on Schedule 4.5, Impact 21 does not
directly or indirectly own any interest in any other Person.
     4.6. Outstanding Capital Stock of Impact 21.

12



--------------------------------------------------------------------------------



 



          (a) Impact 21 is authorized to issue the number of shares of common
stock set forth in Schedule 4.6(a), of which the number of shares set forth on
Schedule 4.6(a) are issued and outstanding. Except as set forth on
Schedule 4.6(a), Impact 21 holds no shares as treasury stock. No other class of
capital stock or other ownership interests of Impact 21 are authorized or
outstanding. All of the outstanding shares of capital stock of Impact 21 have
been duly authorized and are validly issued, fully paid and non-assessable, and
were issued in compliance with all applicable Requirements of Law and its
articles of incorporation, free and clear of any Liens.
          (b) All of the issued shares of Impact 21are duly listed on the first
section of the TSE.
     4.7. Options or Other Rights of Impact 21. There is no outstanding right,
subscription, warrant, stock purchase right (shinkabu yoyakuken), call,
unsatisfied preemptive right, option or other agreement of any kind to purchase
or otherwise to receive from Impact 21, any of the outstanding, authorized but
unissued, unauthorized or treasury shares of the capital stock or any other
security of Impact 21, and there is no outstanding security of any kind of
Impact 21 convertible into or exchangeable or exercisable for any such capital
stock or other security.
     4.8. Charter Documents and Corporate Records of Impact 21. To the Knowledge
of OK, Impact 21 has heretofore delivered to PRL true, correct and complete
copies of its articles of incorporation and regulations of the board of
directors of Impact 21 as are in effect on the date hereof. To the Knowledge of
OK, the stockholders’ registry of Impact 21, which has been made available to
PRL for inspection, is true, correct and complete. To the Knowledge of OK, the
minute books of Impact 21 have been made available to PRL for inspection and the
information contained therein is true and correct in all material respects. To
the Knowledge of OK, the minute books contain true and correct records of all
meetings of the Board of Directors (and any committee thereof) and stockholders
of Impact 21 since March 1, 2004.
     4.9. Impact 21 Public Reports; Impact 21 Financial Statements.
          (a) Impact 21 has duly filed all reports, registration statements and
other documents required to be filed by it pursuant to applicable Requirements
of Law with any Governmental Authority. As of the respective dates of their
filing, all reports, registration statements and other filings (including,
without limitation, all exhibits and schedules thereto and all documents
incorporated by reference therein), together with any amendments thereto,
publicly filed by Impact 21 with any Governmental Authority since March 1, 2004
(the “Public Reports”), complied, and all such reports, registration statements
and other filings to be publicly filed by Impact 21 with any Governmental
Authority prior to the Assumption Date will comply, in all material respects,
with the applicable Requirements of Law applicable to Impact 21 or to its
securities, properties or business. The Public Reports did not at the time they
were filed with the applicable Governmental Authority, or will not at the time
they are filed with the applicable Governmental Authority, contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to

13



--------------------------------------------------------------------------------



 



make the statements therein, in the light of the circumstances under which they
are made, not misleading.
          (b) The balance sheets of Impact 21 as of February 28, 2006 and
August 31, 2006 and the related income statements for the year and the six-month
period then ended, including the footnotes thereto, audited by ChuoAoyama Audit
Co., Ltd., independent certified public accountants, and Ernst & Young
ShinNihon, independent certified public accountants, respectively, which have
been delivered to PRL (collectively, the “Audited Financial Statements”), fairly
present the financial position of Impact 21 as at such dates and the results of
operations of Impact 21 for such respective periods, in each case in accordance
with Japanese GAAP consistently applied for the periods covered thereby. The
unaudited balance sheet of Impact 21 as of February 28, 2007, and the related
income statements for the year then ended, which have been delivered to PRL (the
“Unaudited Financial Statements” and, together with the Audited Financial
Statements, the “Financial Statements”), fairly present the financial position
of Impact 21 as at such date and the results of operations of Impact 21 for the
year then ended, in each case in conformity with Japanese GAAP applied on a
basis consistent with that of the Audited Financial Statements (subject to the
normal year-end audit adjustments) and with all interim financial statements
heretofore delivered to PRL by or on behalf of Impact 21. The balance sheet
included in the Audited Financial Statements of Impact 21 is sometimes herein
called the “Balance Sheet” and February 28, 2006 is sometimes herein called the
“Balance Sheet Date.”
          (c) The monthly financial statement of Impact 21 as of, and for the
month ended, March 31, 2007 (the “March 31, 2007 Statement”), which has been
delivered to PRL, has been prepared in accordance with Impact 21’s managerial
accounting standards, consistent with past practice, and fairly present the
financial position of Impact 21 as at such dates and the results of operations
for the month and period then ended. Since March 31, 2007 to April 12, 2007
there have been no fluctuations to any of the line items set forth on the
March 31, 2007 Statement out of the ordinary course of business.
     4.10. No Material Adverse Change relating to Impact 21. Except as set forth
in the Public Reports which have been filed prior to August 31, 2006, since the
Balance Sheet Date, with respect to Impact 21, (a) there has not been any
material adverse change in the Condition of Impact 21 and to the Knowledge of OK
none is threatened, (b) Impact 21 has not participated in any transaction
material to the Condition of Impact 21 which is outside the ordinary course of
business and inconsistent with past practice, (c) Impact 21 has not created or
assumed any Lien on any of its material assets, and (d) there has not occurred a
material change in Impact 21’s accounting principles or practice except as
required solely by reason of a change in Japanese GAAP.
     4.11. Compliance with Laws by Impact 21. To the Knowledge of OK, Impact 21
is not in violation of any applicable Orders or any Requirement of Law, except
for violations that, individually or in the aggregate, could not or could not
reasonably be expected to have a material adverse effect on the Condition of
Impact 21, and Impact 21

14



--------------------------------------------------------------------------------



 



has not received notice that such violation is being or may be alleged. To the
Knowledge of OK, there is no Order or any Requirement of Law that could or could
reasonably be expected to prohibit or restrict Impact 21 from, or otherwise
materially adversely affect Impact 21 in, conducting its business in any
jurisdiction in which it now operates.
     4.12. Impact 21 Permits. To the Knowledge of OK, Impact 21 has all
licenses, permits, exemptions, consents, waivers, authorizations, rights,
franchises, orders or approvals of, and has made all required registrations
with, any Governmental Authority that are material to the conduct of the
business of, or the intended use of any of its properties (collectively,
“Permits”). To the Knowledge of OK, all Permits are in full force and effect; no
violations are or have been recorded in respect of any Permit; and no proceeding
is pending or threatened, to revoke, limit, cancel, rescind, materially modify
or refuse to renew in the ordinary course of business, any Permit. To the
Knowledge of OK, no action by Impact 21 is required in order that all Permits
will remain in full force and effect following the consummation of the
transactions contemplated by this Agreement. To the Knowledge of OK, at any time
on or before the Closing Date, Impact 21 has never conducted any business or
other operations other than its business currently conducted and Impact 21 has
no liabilities or obligations that are not related to or did not arise from the
operation of such business.
     4.13. Claims and Proceedings of Impact 21. Impact 21 and its assets are not
subject to any outstanding Orders. Except as set forth in Schedule 4.13, there
is no Claim in excess of ¥12,000,000 pending or, to the Knowledge of OK
threatened, against or involving Impact 21, and there are no Claims that, in any
case, could or could reasonably be expected to have, individually or in the
aggregate, a material adverse effect on the Condition of Impact 21.
     4.14. Contracts of Impact 21.
          (a) With respect to Impact 21, all Contracts filed as exhibits or
described in the Public Reports or which are otherwise material to the Condition
of Impact 21 (collectively, the “Material Contracts”) are valid and binding and
enforceable against it and, to the Knowledge of OK, against the other parties
thereto and are in full force and effect. Except as set forth on
Schedule 4.14(a), Impact 21 is not in default in any material respect under any
of the Material Contracts nor, to the Knowledge of OK, does any condition exist
that with notice or lapse of time or both would constitute such a material
default thereunder. To the Knowledge of OK, no other party to any of the
Material Contracts is in default thereunder in any material respect nor to the
Knowledge of OK, does any condition exist that with notice or lapse of time or
both would constitute such a material default thereunder.
          (b) Other than as set forth on Schedule 4.14(b), there are no material
Contracts between Impact 21 on the one hand and OK or any Affiliate of OK or
directors or statutory auditors of OK or Impact 21 on the other hand. To the
Knowledge of OK, a true, correct and complete copy of each Contract listed on
Schedule 4.14(b) has been delivered to PRL.

15



--------------------------------------------------------------------------------



 



          (c) Other than as set forth in Schedule 4.14(c), to the Knowledge of
OK, Impact 21 is not subject to any (i) non-compete agreement that after the
consummation of the transactions contemplated by this Agreement would provide
any Person (other than Impact 21) any right to restrict the business or
activities of Impact 21 or PRL and its Affiliates, or any such contract that
would impose restrictions on the ability of Impact 21 to compete in any
geographical or product area or (ii) any material Contract that would be
terminable or subject to prepayment or give rise to other third party rights
upon the consummation of or otherwise in connection with the TOB contemplated by
this Agreement.
     4.15. Full Disclosure regarding Impact 21. None of the information or
documents furnished by or on behalf of Impact 21 to PRL pursuant to this
Agreement, or in connection with the transactions contemplated hereby, contains
an untrue statement of a material fact or omits to state a material fact
required to be stated therein or necessary to make the statements made, in the
context in which made, not materially false or misleading. There is no fact that
Impact 21 has not disclosed to PRL in writing that materially adversely affects
or, so far as Impact 21 can now foresee, will materially adversely affect, the
Condition of Impact 21 or the ability of OK or any OK Group Company to perform
this Agreement and consummate the transactions contemplated hereby.
     4.16. Taxes of Impact 21.
          (a) All Taxes of Impact 21 which are due and payable on or prior to
the Closing Date, or which are due and payable after the Closing Date with
respect to periods ending on or prior to the Closing Date, have been paid or
will be paid by Impact 21 in full, on a timely basis.
          (b) All Tax Returns, forms or information statements, including any
related or supporting information (collectively, “Tax Returns”) required to be
filed with any Governmental Authority with respect to any Taxes relating to the
Impact 21’s business or properties due for any period ending, or due on any date
or in respect of any transaction occurring, on or prior to the Closing Date have
been or will be duly and timely filed and all such tax returns are or will be
true, complete and accurate.
          (c) Impact 21 will not be required to pay any Taxes attributable to
any other member of any group of affiliated corporations that file consolidated
returns for income tax purposes of which Impact 21 was a member before the
Closing Date by reason of any provision of Law that provides for joint or
several liability, in whole or in part.
          (d) No material penalties or other charges are due or anticipated to
become due with respect to the late filing of any Tax Return of Impact 21, or
payment of any Tax of Impact 21 required to be filed or paid on or before the
Closing Date.

16



--------------------------------------------------------------------------------



 



          (e) The statute of limitations for the assessment of Taxes in respect
of Impact 21 has expired with respect to all periods ending on or before
February 28, 1999. No audit is in progress with respect to any Tax Return of or
relating to Impact 21 for which the statute of limitations has not expired, and
no deficiencies or additions to Tax, interest or penalties have been proposed or
to OK’s Knowledge, threatened. Each Tax Return filed by or with respect to
Impact 21 for which the statute of limitations has not expired accurately
reflects the amount of its liability for Taxes thereunder and makes all
disclosures required by applicable provisions of Law.
          (f) Reserves and provisions for Taxes accrued but not yet due on or
before the Closing Date reflected in Impact 21’s Financial Statements are and
will be as of the Closing Date, adequate in accordance with Japanese GAAP.
          (g) Impact 21 will not have any liability on or after the Closing Date
under any Tax sharing agreement to which it has been a party, and all such Tax
sharing agreements in effect before the Closing Date shall terminate and be of
no further force and effect as of the Closing Date.
          (h) There are no pending or, to the Knowledge of OK, threatened Claims
for the assessment or collection of Taxes against Impact 21.
     4.17. Properties.
          (a) To the Knowledge of OK, Impact 21 owns outright and has good title
to all of its properties, including all of the assets reflected on the Balance
Sheet of Impact 21, in each case free and clear of any Liens, except for
(i) Liens specifically described in the notes to the Financial Statements of
Impact 21; (ii) properties disposed of, or subject to purchase or sales orders,
in the ordinary course of business since the Balance Sheet Date; (iii) Liens
securing Taxes, assessments, governmental charges or levies, all of which are
not yet due and payable or are being contested in good faith, so long as such
contest does not involve any substantial danger of the sale, forfeiture or loss
of any assets; (iv) statutory Liens created by operation of law in the ordinary
course of business; and (v) Liens not known to Impact 21 and that do not,
individually or in the aggregate, materially detract from the value of, or
materially interfere with, any present or intended use of such property or
asset. The properties and assets of Impact 21, including the Contracts set forth
on Schedules 4.14(b) and 4.14(c), are sufficient to operate the business of
Impact 21 in substantially the same manner as it is currently conducted by
Impact 21.
          (b) Impact 21 does not own any real property. Impact 21 holds all of
the right, title and interest of the tenant under all real property leases
material to the Condition of Impact 21 and set forth on Schedule 4.17(b)
(collectively, the “Material Leases”), free and clear of all Liens, and enjoys
peaceful possession thereunder. The leased real properties covered by the
Material Leases are used and operated in compliance and conformity with all
contractual obligations and Laws.

17



--------------------------------------------------------------------------------



 



     4.18. Liabilities. Impact 21 does not have any direct or indirect
Indebtedness, liability, Claim, loss, damage, deficiency, obligation or
responsibility, known or unknown, fixed or unfixed, choate or inchoate,
liquidated or unliquidated, secured or unsecured, accrued, absolute, contingent
or otherwise, whether or not of a kind required by Japanese GAAP to be set forth
on a financial statement or on any schedule or in the notes thereto
(“Liabilities”) other than (a) Liabilities reflected or reserved against on the
Balance Sheet of Impact 21 or described on any schedule or in the notes to the
Audited Financial Statements of Impact 21, (b) Liabilities accruing after the
Balance Sheet Date in the ordinary course of business consistent with past
practice or in accordance with this Agreement, and (c) other Liabilities that
have not had and could not reasonably be expected to have a material adverse
effect on the Condition of Impact 21.
     4.19. Suppliers and Customers. There exists no actual or, to the Knowledge
of OK, threatened termination, cancellation or limitation of, or any adverse
change in, the business relationship of Impact 21 with any customer,
distributor, department store or supplier (including manufacturers of products
distributed by Impact 21) or any group of customers or suppliers whose purchases
of products or services from, or supply of inventories to, the Impact 21’s
business are individually or in the aggregate material to the Condition of
Impact 21.
     4.20. Outstanding Indebtedness. Schedule 4.20 sets forth the amount of all
Indebtedness with an outstanding principal amount in excess of ¥1,000,000
individually, and ¥2,500,000 in the aggregate, of Impact 21 as of August 31,
2006, the Liens that relate to such Indebtedness and the name of each lender or
other obligee thereof. There have been no material changes to such Indebtedness
since August 31, 2006 other than changes in Impact 21’s accounts payable that
have occurred in the ordinary course of its business, consistent with past
practices. No Person, by virtue of its position as a lender or other obligee
under any Indebtedness of Impact 21 is entitled to any voting rights in any
matters voted upon by the holders of the common stock of Impact 21.
     4.21. Benefit Plans.
          (a) Schedule 4.21(a) lists all material Benefit Plans.
          (b) With respect to each Benefit Plan, no event has occurred, and
there exists no condition or set of circumstances, in connection with which
Impact 21 could reasonably be expected to be subject to any liability under any
applicable Law, except liability for benefits claims and funding obligations
payable in the ordinary course.
          (c) Each Benefit Plan conforms to all applicable Law, and its
administration complies in all material respects with its terms and all
applicable Law.
          (d) Except as disclosed in Schedule 4.21(d), with respect to each
Benefit Plan, there are no benefit obligations for which contributions have not
been made or properly accrued and there are no unfunded benefit obligations in
addition to

18



--------------------------------------------------------------------------------



 



¥836,693,997 that has been accrued on the Unaudited Financial Statements that
have not been properly accrued or accounted for by reserves, or otherwise
properly footnoted in accordance with Japanese GAAP, on the Unaudited Financial
Statements of Impact 21.
          (e) There are no Claims or Liens pending or, to the Knowledge of OK,
threatened (other than routine claims for benefits) with respect to any Benefit
Plan or against the assets of any Benefit Plan, other than Claims or Liens that
would not, individually or in the aggregate, have a material adverse effect on
the ability of Impact 21 to perform its obligations in respect of any such
Benefit Plan.
          (f) The consummation of the transactions contemplated by this
Agreement will not entitle any current or former employee to severance pay,
unemployment compensation or any similar payment or accelerate the time of
payment or vesting, or increase the amount of any compensation due to, or in
respect of, any current or former employee.
          (g) Except as set forth on Schedule 4.21(g), no current or former
employee of Impact 21 is covered by or entitled to benefits under any benefit
plan maintained by, or contributed to by, OK.
          (h) Impact 21 does not maintain or contribute to, and has not within
the preceding six (6) years maintained or contributed to, or has had during such
period the obligation to maintain or contribute to, or may have any Liability
with respect to any Benefit Plan maintained for Persons other than current or
former employees of Impact 21.
          (i) Impact 21 does not have any obligation or have any direct or
indirect Liability with respect to the provision of health or death benefits to
or in respect of former employees.
          (j) Impact 21 does not have any direct or indirect Liability with
respect to accrued vacation days of current or former employees.
          (k) Impact 21 has no agreements, arrangements, obligations or other
conventions with, or to, its employees other than those that are as set forth in
Impact 21’s written work rules and the agreements relating to overtime (saburoku
kyote).
     4.22. Insurance. To the Knowledge of OK, all policies or binders of fire,
liability, product liability, worker’s compensation, vehicular and other
insurance held by or on behalf of Impact 21 are valid and binding in accordance
with their terms, are in full force and effect and except for the expiration on
May 19, 2007 of Impact 21’s director and officer liability insurance, shall
remain in full force and effect until the Closing Date, and insure against risks
and liabilities to an extent and in a manner customary in the industries in
which Impact 21 operates. To the Knowledge of OK, Impact 21 is not in default
with respect to any provision contained in any such policy or binder or has
failed to give any notice or present any claim under any such policy or binder
in due and timely fashion. To the Knowledge of OK, there are no outstanding
unpaid claims under any

19



--------------------------------------------------------------------------------



 



such policy or binder, and Impact 21 has not received any notice of cancellation
or non-renewal of any such policy or binder.
     4.23. Long-Term Deposits Schedule 4.23 sets forth a true and complete list
of Impact 21’s long-term deposits and the amount of principal and the terms of
the deposit in each case (the “Long-Term Deposits”). Impact 21 has all right,
title and interest in the Long-Term Deposits free and clear of any Liens.
     4.24. Broker’s Finder’s or Similar Fees. There are no brokerage
commissions, finder’s fees or similar fees or commissions payable by Impact 21in
connection with the transactions contemplated hereby based on any agreement,
arrangement or understanding with Impact 21 or any action taken by it, other
than any fees, commissions or other compensation payable by Impact 21 to Daiwa
Securities SMBC Co., Ltd., which shall be paid by Impact 21 pursuant to
Section 10.9.
ARTICLE V.
REPRESENTATIONS AND WARRANTIES OF IMPACT 21
     Impact 21 represents and warrants to PRL and the Bidder, as of the date of
this Agreement, the Determination Date and the Closing Date, as follows:
     5.1. Organization and Authorization of Agreement.
          (a) Impact 21 is a corporation duly organized and validly existing
under the laws of Japan, and has all necessary power and lawful authority to
own, lease and operate its assets and properties and to carry on its business as
presently and heretofore conducted.
          (b) Impact 21 has all necessary power and authority to execute and
deliver this Agreement, to consummate the transactions contemplated by this
Agreement, and to perform all of its obligations hereunder. The execution and
delivery of this Agreement by Impact 21, the performance of the obligations of
Impact 21 under this Agreement and the consummation of the transactions
contemplated hereby do not (i) violate any provision of Impact 21’s articles of
incorporation or any other internal rules or regulations of Impact 21,
(ii) except as the Impact 21 Required Consents set forth on Schedule 5.1(b),
require Impact 21 to obtain any consent, approval or authorization of, or make
any submission or filing with or give any notice to, any Governmental Authority
or any other Person under any material Contract, (iii) violate any Orders or any
Requirements of Law applicable to Impact 21, or (iv) violate, conflict with or
result in the termination or default or require the delivery of notice under the
terms or provisions of any Contract to which Impact 21 is a party or is bound or
by which its assets or properties are bound.
          (c) The execution and delivery by Impact 21 of this Agreement, the
performance of the obligations of Impact 21 hereunder and the

20



--------------------------------------------------------------------------------



 



consummation of the transactions contemplated hereby on the part of Impact 21
have been duly approved by all necessary corporate actions of Impact 21.
          (d) This Agreement has been duly executed and delivered by Impact 21,
and constitutes the valid and legally binding obligation of Impact 21
enforceable against Impact 21 in accordance with its terms, except as may be
limited by bankruptcy, insolvency and other laws of general applicability
relating to, or affecting, creditors’ rights generally.
          (e) There are no Claims pending or, to the Knowledge of Impact 21,
threatened, before or by any Governmental Authority purporting to enjoin or
restrain the execution, delivery or performance by Impact 21 of this Agreement
or the consummation by Impact 21 of the transactions contemplated hereby.
     5.2. Subsidiaries and Other Investments. Impact 21 does not have any
Subsidiaries. Except as set forth on Schedule 5.2, Impact 21 does not directly
or indirectly own any interest in any other Person.
     5.3. Impact 21 Company Action.
          (a) The Board has considered the terms and conditions of the TOB and
has determined that as of the date of such consideration, the TOB is fair to and
in the best interests of the shareholders of Impact 21 (excluding PRL and its
Affiliates) and on such date approved this Agreement and the TOB. For the
avoidance of doubt, nothing in this clause (a) is intended to restrict the
future exercise by the Board of its discretion in performing its obligations
pursuant to Article 27-10 of the SEL based on the facts and circumstances at
such future time.
          (b) The Board has received a written report on the valuation of Impact
21 from PwC Advisory Co., Ltd.
     5.4. Outstanding Capital Stock.
          (a) Impact 21 is authorized to issue the number of shares of common
stock set forth in Schedule 5.4(a), of which the number of shares set forth on
Schedule 5.4(a) are issued and outstanding. Except as set forth on
Schedule 5.4(a), Impact 21 holds no shares as treasury stock. No other class of
capital stock or other ownership interests of Impact 21 are authorized or
outstanding. All of the outstanding shares of capital stock of Impact 21 have
been duly authorized and are validly issued, fully paid and non-assessable, and
were issued in compliance with all applicable Requirements of Law and its
articles of incorporation, free and clear of any Liens.
          (b) All of the issued shares of Impact 21 are duly listed on the first
section of the TSE.
     5.5. Options or Other Rights. There is no outstanding right, subscription,
warrant, stock purchase right (shinkabu yoyakuken), call, unsatisfied preemptive
right,

21



--------------------------------------------------------------------------------



 



option or other agreement of any kind to purchase or otherwise to receive from
Impact 21, any of the outstanding, authorized but unissued, unauthorized or
treasury shares of the capital stock or any other security of Impact 21, and
there is no outstanding security of any kind of Impact 21 convertible into or
exchangeable or exercisable for any such capital stock or other security.
     5.6. Charter Documents and Corporate Records. Impact 21 has heretofore
delivered to PRL true, correct and complete copies of its articles of
incorporation and regulations of the board of directors of Impact 21 as are in
effect on the date hereof. The stockholders’ registry of Impact 21, which has
been made available to PRL for inspection, is true, correct and complete. The
minute books of Impact 21 have been made available to PRL for inspection and the
information contained therein is true and correct in all material respects. The
minute books contain true and correct records of all meetings of the Board of
Directors (and any committee thereof) and stockholders of Impact 21 since
March 1, 2004.
     5.7. Public Reports; Financial Statements.
          (a) Impact 21 has duly filed all reports, registration statements and
other documents required to be filed by it pursuant to applicable Requirements
of Law with any Governmental Authority. As of the respective dates of their
filing, all Public Reports since March 1, 2004, complied, and all such reports,
registration statements and other filings to be publicly filed by Impact 21 with
any Governmental Authority prior to the Assumption Date will comply, in all
material respects, with the applicable Requirements of Law applicable to Impact
21 or to its securities, properties or business. The Public Reports did not at
the time they were filed with the applicable Governmental Authority, or will not
at the time they are filed with the applicable Governmental Authority, contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they are made, not
misleading.
          (b) The Audited Financial Statements of Impact 21 as of February 28,
2006 and August 31, 2006, which have been delivered to PRL, fairly present the
financial position of Impact 21 as at such dates and the results of operations
of Impact 21 for such respective periods, in each case in accordance with
Japanese GAAP consistently applied for the periods covered thereby. The
Unaudited Financial Statements of Impact 21 as of February 28, 2007, which have
been delivered to PRL, fairly present the financial position of Impact 21 as at
such date and the results of operations of Impact 21 for the year then ended, in
each case in conformity with Japanese GAAP applied on a basis consistent with
that of the Audited Financial Statements (subject to the normal year-end audit
adjustments) and with all interim financial statements heretofore delivered to
PRL by or on behalf of Impact 21.
          (c) The March 31, 2007 Statement of Impact 21, which has been
delivered to PRL, has been prepared in accordance with Impact 21’s managerial
accounting standards, consistent with past practice, and fairly present the
financial position of Impact 21 as at such dates and the results of operations
for the month and

22



--------------------------------------------------------------------------------



 



period then ended. Since March 31, 2007 to April 12, 2007 there have been no
fluctuations to any of the line items set forth on the March 31, 2007 Statement
out of the ordinary course of business.
     5.8. No Material Adverse Change. Except as set forth in the Public Reports
which have been filed prior to August 31, 2006, since the Balance Sheet Date,
with respect to Impact 21, (a) there has not been any material adverse change in
the Condition of Impact 21 and to the Knowledge of Impact 21 none is threatened,
(b) Impact 21 has not participated in any transaction material to the Condition
of Impact 21 which is outside the ordinary course of business and inconsistent
with past practice, (c) Impact 21 has not created or assumed any Lien on any of
its material assets, and (d) there has not occurred a material change in Impact
21’s accounting principles or practice except as required solely by reason of a
change in Japanese GAAP.
     5.9. Compliance with Laws. Impact 21 is not in violation of any applicable
Orders or any Requirement of Law, except for violations that, individually or in
the aggregate, could not or could not reasonably be expected to have a material
adverse effect on the Condition of Impact 21, and Impact 21 has not received
notice that such violation is being or may be alleged. To the Knowledge of
Impact 21, there is no Order or any Requirement of Law that could or could
reasonably be expected to prohibit or restrict Impact 21 from, or otherwise
materially adversely affect Impact 21 in, conducting its business in any
jurisdiction in which it now operates.
     5.10. Permits. Impact 21 has all Permits. All Permits are in full force and
effect; no violations are or have been recorded in respect of any Permit; and no
proceeding is pending or, to the Knowledge of Impact 21 threatened, to revoke,
limit, cancel, rescind, materially modify or refuse to renew in the ordinary
course of business, any Permit. No action by Impact 21 is required in order that
all Permits will remain in full force and effect following the consummation of
the transactions contemplated by this Agreement. At any time on or before the
Closing Date, Impact 21 has never conducted any business or other operations
other than its business currently conducted and Impact 21 has no liabilities or
obligations that are not related to or did not arise from the operation of such
business.
     5.11. Claims and Proceedings. Impact 21 and its assets are not subject to
any outstanding Orders. Except as set forth in Schedule 5.11, there is no Claim
in excess of ¥12,000,000 pending or, to the Knowledge of Impact 21 threatened,
against or involving Impact 21, and there are no Claims that, in any case, could
or could reasonably be expected to have, individually or in the aggregate, a
material adverse effect on the Condition of Impact 21.
     5.12. Contracts.
          (a) With respect to Impact 21, all Material Contracts are valid and
binding and enforceable against it and, to the Knowledge of Impact 21, against
the other parties thereto and are in full force and effect. Except as set forth
on Schedule 5.12(a), Impact 21 is not in default in any material respect under
any of the Material

23



--------------------------------------------------------------------------------



 



Contracts nor, to the Knowledge of Impact 21, does any condition exist that with
notice or lapse of time or both would constitute such a material default
thereunder. To the Knowledge of Impact 21, no other party to any of the Material
Contracts is in default thereunder in any material respect nor does any
condition exist that with notice or lapse of time or both would constitute such
a material default thereunder.
          (b) Other than as set forth on Schedule 5.12(b), there are no material
Contracts between Impact 21 on the one hand and OK or any Affiliate of OK or
directors or statutory auditors of OK or Impact 21 on the other hand. A true,
correct and complete copy of each Contract listed on Schedule 5.12(b) has been
delivered to PRL.
          (c) Other than as set forth in Schedule 5.12(c), to the Knowledge of
Impact 21, Impact 21 is not subject to any (i) non-compete agreement that after
the consummation of the transactions contemplated by this Agreement would
provide any Person (other than Impact 21) any right to restrict the business or
activities of Impact 21 or PRL and its Affiliates, or any such contract that
would impose restrictions on the ability of Impact 21 to compete in any
geographical or product area or (ii) any material Contract that would be
terminable or subject to prepayment or give rise to other third party rights
upon the consummation of or otherwise in connection with the TOB contemplated by
this Agreement.
     5.13. Full Disclosure. None of the information or documents furnished by or
on behalf of Impact 21 to PRL pursuant to this Agreement, or in connection with
the transactions contemplated hereby, contains an untrue statement of a material
fact or omits to state a material fact required to be stated therein or
necessary to make the statements made, in the context in which made, not
materially false or misleading. There is no fact that Impact 21 has not
disclosed to PRL in writing that materially adversely affects or, so far as
Impact 21 can now foresee, will materially adversely affect, the Condition of
Impact 21 or the ability of OK or any OK Group Company to perform this Agreement
and consummate the transactions contemplated hereby.
     5.14. Taxes.
          (a) All Taxes of Impact 21 which are due and payable on or prior to
the Closing Date, or which are due and payable after the Closing Date with
respect to periods ending on or prior to the Closing Date, have been paid or
will be paid by Impact 21 in full, on a timely basis.
          (b) All Tax Returns required to be filed with any Governmental
Authority with respect to any Taxes relating to the Impact 21’s business or
properties due for any period ending, or due on any date or in respect of any
transaction occurring, on or prior to the Closing Date have been or will be duly
and timely filed and all such tax returns are or will be true, complete and
accurate.
          (c) Impact 21 will not be required to pay any Taxes attributable to
any other member of any group of affiliated corporations that file consolidated
returns for income tax purposes of which Impact 21 was a member before the
Closing Date by

24



--------------------------------------------------------------------------------



 



reason of any provision of Law that provides for joint or several liability, in
whole or in part.
          (d) No material penalties or other charges are due or anticipated to
become due with respect to the late filing of any Tax Return of Impact 21, or
payment of any Tax of Impact 21 required to be filed or paid on or before the
Closing Date.
          (e) The statute of limitations for the assessment of Taxes in respect
of Impact 21 has expired with respect to all periods ending on or before
February 28, 1999. No audit is in progress with respect to any Tax Return of or
relating to Impact 21 for which the statute of limitations has not expired, and
no deficiencies or additions to Tax, interest or penalties have been proposed or
to Impact 21’s Knowledge, threatened. Each Tax Return filed by or with respect
to Impact 21 for which the statute of limitations has not expired accurately
reflects the amount of its liability for Taxes thereunder and makes all
disclosures required by applicable provisions of Law.
          (f) Reserves and provisions for Taxes accrued but not yet due on or
before the Closing Date reflected in Impact 21’s Financial Statements are and
will be as of the Closing Date, adequate in accordance with Japanese GAAP.
          (g) Impact 21 will not have any liability on or after the Closing Date
under any Tax sharing agreement to which it has been a party, and all such Tax
sharing agreements in effect before the Closing Date shall terminate and be of
no further force and effect as of the Closing Date.
          (h) There are no pending or, to the Knowledge of Impact 21, threatened
Claims for the assessment or collection of Taxes against Impact 21.
     5.15. Properties.
          (a) Impact 21 owns outright and has good title to all of its
properties, including all of the assets reflected on the Balance Sheet of Impact
21, in each case free and clear of any Liens, except for (i) Liens specifically
described in the notes to the Financial Statements of Impact 21; (ii) properties
disposed of, or subject to purchase or sales orders, in the ordinary course of
business since the Balance Sheet Date; (iii) Liens securing Taxes, assessments,
governmental charges or levies, all of which are not yet due and payable or are
being contested in good faith, so long as such contest does not involve any
substantial danger of the sale, forfeiture or loss of any assets; (iv) statutory
Liens created by operation of law in the ordinary course of business; and
(v) Liens not known to Impact 21 and that do not, individually or in the
aggregate, materially detract from the value of, or materially interfere with,
any present or intended use of such property or asset. The properties and assets
of Impact 21, including the Contracts set forth on Schedules 5.12(b) and
5.12(c), are sufficient to operate the business of Impact 21 in substantially
the same manner as it is currently conducted by Impact 21.

25



--------------------------------------------------------------------------------



 



          (b) Impact 21 does not own any real property. Impact 21 holds all of
the right, title and interest of the tenant under all Material Leases set forth
on Schedule 5.15(b), free and clear of all Liens, and enjoys peaceful possession
thereunder. The leased real properties covered by the Material Leases are used
and operated in compliance and conformity with all contractual obligations and
Laws.
     5.16. Liabilities. Impact 21 does not have any Liabilities other than
(a) Liabilities reflected or reserved against on the Balance Sheet of Impact 21
or described on any schedule or in the notes to the Audited Financial Statements
of Impact 21, (b) Liabilities accruing after the Balance Sheet Date in the
ordinary course of business consistent with past practice or in accordance with
this Agreement, and (c) other Liabilities that have not had and could not
reasonably be expected to have a material adverse effect on the Condition of
Impact 21.
     5.17. Suppliers and Customers. There exists no actual or, to the Knowledge
of Impact 21, threatened termination, cancellation or limitation of, or any
adverse change in, the business relationship of Impact 21 with any customer,
distributor, department store or supplier (including manufacturers of products
distributed by Impact 21) or any group of customers or suppliers whose purchases
of products or services from, or supply of inventories to, the Impact 21’s
business are individually or in the aggregate material to the Condition of
Impact 21.
     5.18. Outstanding Indebtedness. Schedule 5.18 sets forth the amount of all
Indebtedness with an outstanding principal amount in excess of ¥1,000,000
individually, and ¥2,500,000 in the aggregate, of Impact 21 as of August 31,
2006, the Liens that relate to such Indebtedness and the name of each lender or
other obligee thereof. There have been no material changes to such Indebtedness
since August 31, 2006 other than changes in Impact 21’s accounts payable that
have occurred in the ordinary course of its business, consistent with past
practices. No Person, by virtue of its position as a lender or other obligee
under any Indebtedness of Impact 21 is entitled to any voting rights in any
matters voted upon by the holders of the common stock of Impact 21.
     5.19. Benefit Plans.
          (a) Schedule 5.19(a) lists all material Benefit Plans.
          (b) With respect to each Benefit Plan, no event has occurred, and
there exists no condition or set of circumstances, in connection with which
Impact 21 could reasonably be expected to be subject to any liability under any
applicable Law, except liability for benefits claims and funding obligations
payable in the ordinary course.
          (c) Each Benefit Plan conforms to all applicable Law, and its
administration complies in all material respects with its terms and all
applicable Law.

26



--------------------------------------------------------------------------------



 



          (d) Except as disclosed in Schedule 5.19(d), with respect to each
Benefit Plan, there are no benefit obligations for which contributions have not
been made or properly accrued and there are no unfunded benefit obligations in
addition to ¥836,693,997 that has been accrued on the Unaudited Financial
Statements that have not been properly accrued or accounted for by reserves, or
otherwise properly footnoted in accordance with Japanese GAAP, on the Unaudited
Financial Statements of Impact 21.
          (e) There are no Claims or Liens pending or, to the Knowledge of
Impact 21, threatened (other than routine claims for benefits) with respect to
any Benefit Plan or against the assets of any Benefit Plan, other than Claims or
Liens that would not, individually or in the aggregate, have a material adverse
effect on the ability of Impact 21 to perform its obligations in respect of any
such Benefit Plan.
          (f) The consummation of the transactions contemplated by this
Agreement will not entitle any current or former employee to severance pay,
unemployment compensation or any similar payment or accelerate the time of
payment or vesting, or increase the amount of any compensation due to, or in
respect of, any current or former employee.
          (g) Except as set forth on Schedule 5.19(g), no current or former
employee of Impact 21 is covered by or entitled to benefits under any benefit
plan maintained by, or contributed to by, OK.
          (h) Impact 21 does not maintain or contribute to, and has not within
the preceding six (6) years maintained or contributed to, or has had during such
period the obligation to maintain or contribute to, or may have any Liability
with respect to any Benefit Plan maintained for Persons other than current or
former employees of Impact 21.
          (i) Impact 21 does not have any obligation or have any direct or
indirect Liability with respect to the provision of health or death benefits to
or in respect of former employees.
          (j) Impact 21 does not have any direct or indirect Liability with
respect to accrued vacation days of current or former employees.
          (k) Impact 21 has no agreements, arrangements, obligations or other
conventions with, or to, its employees other than those that are as set forth in
Impact 21’s written work rules and the agreements relating to overtime (saburoku
kyotei).
     5.20. Insurance. All policies or binders of fire, liability, product
liability, worker’s compensation, vehicular and other insurance held by or on
behalf of Impact 21 are valid and binding in accordance with their terms, are in
full force and effect and except for the expiration on May 19, 2007 of Impact
21’s director and officer liability insurance, shall remain in full force and
effect until the Closing Date, and insure against risks and liabilities to an
extent and in a manner customary in the industries in which Impact 21 operates.
Impact 21 is not in default with respect to any provision contained in

27



--------------------------------------------------------------------------------



 



any such policy or binder or has failed to give any notice or present any claim
under any such policy or binder in due and timely fashion. There are no
outstanding unpaid claims under any such policy or binder, and Impact 21 has not
received any notice of cancellation or non-renewal of any such policy or binder.
     5.21. Long-Term Deposits. Schedule 5.21 sets forth a true and complete list
of Impact 21’s Long-Term Deposits and the amount of principal and the terms of
the deposit in each case. Impact 21 has all right, title and interest in the
Long-Term Deposits free and clear of any Liens.
     5.22. Broker’s Finder’s or Similar Fees. There are no brokerage
commissions, finder’s fees or similar fees or commissions payable by Impact 21in
connection with the transactions contemplated hereby based on any agreement,
arrangement or understanding with Impact 21 or any action taken by it, other
than any fees, commissions or other compensation payable by Impact 21 to Daiwa
Securities SMBC Co., Ltd., which shall be paid by Impact 21 pursuant to
Section 10.9.
ARTICLE VI.
REPRESENTATIONS AND WARRANTIES OF PRL AND THE BIDDER
     PRL and the Bidder represents and warrants to OK, the OK Group Companies
and Impact 21 as of the date of this Agreement, the Determination Date and the
Closing Date, as follows:
     6.1. Organization and Authorization of Agreement.
          (a) PRL is a corporation duly organized and validly existing under the
laws of the State of Delaware, United States of America, and the Bidder is a
corporation duly organized and validly existing under the laws of Japan. Each of
PRL and the Bidder has all necessary power and lawful authority to own, lease
and operate its assets and properties and to carry on its business as presently
conducted.
          (b) Each of PRL and the Bidder has all necessary power and authority
to execute and deliver this Agreement, to consummate the transactions
contemplated by this Agreement, and to perform its obligations hereunder. The
execution and delivery of this Agreement by each of PRL and the Bidder, the
performance of the obligations of each of PRL and the Bidder under this
Agreement and the consummation of the transactions contemplated hereby do not
(i) violate any provision of the certificate of incorporation, articles of
incorporation, bylaws or any other internal rules or regulations of PRL or the
Bidder, (ii) except as set forth on Schedule 6.1(b) (collectively, the “PRL
Parties Required Consents”), require PRL or the Bidder to obtain any consent,
approval or authorization of, or make any submission or filing with or give any
notice to, any Governmental Authority or any other Person or (iii) violate any
Order or any Requirements of Law applicable to either PRL or the Bidder, or
violate, conflict with or result in the termination or default or require the

28



--------------------------------------------------------------------------------



 



delivery of notice under the terms or provisions of any material Contracts to
which PRL or the Bidder is a party or is bound or by which its assets or
properties are bound.
          (c) The execution and delivery of this Agreement, the performance of
the obligations of each of PRL and the Bidder hereunder and the consummation of
the transactions contemplated hereby on the part of PRL and the Bidder have been
duly approved by all necessary corporate actions of PRL and the Bidder,
respectively.
          (d) This Agreement has been duly executed and delivered by PRL and the
Bidder, and constitutes the valid and legally binding obligation of PRL and the
Bidder enforceable against PRL and the Bidder in accordance with the terms of
this Agreement, except as may be limited by bankruptcy, insolvency and other
laws of general applicability relating to, or affecting, creditors’ rights
generally.
          (e) There are no Claims pending or, to the Knowledge of PRL or the
Bidder, threatened before or by any Governmental Authority purporting to enjoin
or restrain the execution, delivery or performance by PRL or the Bidder of this
Agreement or the consummation by PRL or the Bidder of the transactions
contemplated hereby.
     6.2. Broker’s Finder’s or Similar Fees of PRL and the Bidder. Except for
fees payable to Morgan Stanley Japan Securities Co., Ltd., which shall be paid
by PRL or the Bidder, as applicable, pursuant to Section 10.9, there are no
brokerage commissions, finder’s fees or similar fees or commissions payable by
PRL or the Bidder in connection with the transactions contemplated hereby based
on any agreement, arrangement or understanding with PRL or the Bidder or any
action taken by it.
ARTICLE VII.
COVENANTS AND AGREEMENTS
PRL, the Bidder, OK and each OK Group Company covenant and agree as follows:
     7.1. Reasonable Commercial Efforts. Each of the parties to this Agreement
agrees to use reasonable commercial efforts to cause the completion of all
transactions and the performance of all agreements set forth in this Agreement.
Without limiting the foregoing, each party agrees to make all filings, seek all
approvals and consents required or appropriate to be made by such party and take
all such other actions as are reasonably necessary or appropriate in connection
with the foregoing. Without limiting the foregoing, each of the parties to this
Agreement shall use all reasonable best efforts to obtain from and to file with
Governmental Authorities any consents, licenses, permits, waivers,
authorizations notices, applications or other approvals required in connection
with the transactions contemplated by this Agreement, including, without
limitation, with respect to the Kanto Local Finance Bureau, the FSA and the TSE.

29



--------------------------------------------------------------------------------



 



     7.2. Conduct of Business.
          (a) From the date of this Agreement through the Assumption Date,
Impact 21 shall (i) preserve and maintain in full force and effect its existence
under the laws of its jurisdiction of formation or organization, (ii) preserve
and maintain in full force and effect all material rights, privileges,
qualifications, applications, licenses and franchises necessary in the normal
conduct of its business consistent with past practice, (iii) use reasonable
commercial efforts to preserve its business organization, its existing relations
and goodwill with its suppliers, distributors, department stores and customers
and the services of the key employees of its business, (iv) conduct its business
in the ordinary course in accordance with sound business practices, policies and
procedures, and (v) comply with all applicable Requirements of Law and with any
other requirements of any Governmental Authority having jurisdiction over Impact
21 or its business. From the date hereof, OK and Impact 21 shall not, and OK
shall cause its Subsidiaries not to, disparage PRL, its Affiliates or Impact
21’s business, customers, employees, suppliers, distributors and other existing
relationships.
          (b) Without limiting the provisions of Section 7.2(a), from the date
of this Agreement through the Assumption Date, Impact 21 shall not undertake any
of the following actions without the prior written approval of PRL in its sole
discretion, except in accordance with the ordinary course of business consistent
with past practice, to but only to the extent that such action is not material
or could not reasonably be expected to have a material impact on Impact 21, and
except to the extent expressly permitted by the terms of this Agreement:
               (i) except as set forth in Section 3.1(a), declare or pay any
dividends or declare or make any other distributions of any kind to its
stockholders, or make any direct or indirect redemption, retirement, purchase or
other acquisition of any shares of its capital stock;
               (ii) amend its articles of incorporation or other organizational
instruments or merge with or into or consolidate with any other Person,
reclassify any shares of its capital stock, reduce its capital or change or
agree to change in any manner the rights of its authorized or outstanding
capital stock;
               (iii) issue any shares of capital stock (including treasury
stock), or securities convertible into, or exercisable or exchangeable for,
shares of capital stock of Impact 21, grant any option with respect to its
capital stock or enter into any agreement obligating itself to do any of the
foregoing;
               (iv) buy back or redeem any shares of capital stock of Impact 21;
               (v) enter into any new transactions (or amend, supplement or
modify any existing agreement or arrangement) with OK or its Affiliates;

30



--------------------------------------------------------------------------------



 



               (vi) incur any Indebtedness (including any capital leases) except
intercompany Indebtedness in the ordinary course of business consistent with
past practice;
               (vii) sell, lease or otherwise dispose of any assets (except
for sales or other dispositions of inventory or excess equipment in the ordinary
course of business consistent with past practice);
               (viii) enter into any lease involving annual payments;
               (ix) mortgage, pledge or otherwise subject to a Lien any property
or assets other than conditional sales or similar security interests granted in
connection with the lease or purchase of equipment or supplies in the ordinary
course of business consistent with past practice;
               (x) engage in any other extraordinary transaction that,
individually or in the aggregate, has or could reasonably be expected to have, a
material adverse effect on the Condition of Impact 21 or the ability of OK or
any OK Group Company or Impact 21 to perform their respective obligations under
this Agreement, or that materially impairs, or is reasonably likely materially
to impair the economic benefits PRL expects to derive from its investment in
Impact 21;
               (xi) make any change to its operating practice or distribution
systems with department stores, suppliers or customers;
               (xii) make or commit to make any capital expenditure, investment,
loan or acquisition of securities or assets of any other Person, except in the
ordinary course of business consistent with past practice;
               (xiii) (1) increase the salary, wages, benefits, bonuses or other
compensation payable or to become payable to its current or former directors,
officers or employees, except for increases required under employment agreements
or collective bargaining agreements existing on the date hereof and disclosed to
PRL, or increases made in the ordinary course of business consistent with past
practice, (2) enter into or amend or otherwise alter any employment, change of
control or severance agreement with, or establish, adopt, enter into or amend
any bonus, profit sharing, thrift, stock option, restricted stock, pension,
retirement, welfare, deferred compensation, employment, change of control,
termination, severance or other benefit plan, agreement, policy or arrangement
(“Plan”) for the benefit of, any current or former director, officer or
employee, except as required by law or in the ordinary course of business and
consistent with past practice (3) exercise any discretion to accelerate the
vesting or payment of any compensation or benefit under any Plan;
               (xiv) make any change to its methods of accounting in effect as
of August 31, 2006, except as required by changes in Japanese GAAP;
               (xv) make or change any tax election, settle or compromise any
tax liability, change in any respect any accounting method in respect of

31



--------------------------------------------------------------------------------



 



taxes, file any amendment to, an income or other tax return, enter into any
closing agreement with respect to, or settle, any claim or assessment in respect
of taxes, or consent to any extension or waiver of the limitation period
applicable to any claim or assessment in respect of taxes, except, in each case,
in the ordinary course of business consistent with past practice;
               (xvi) write up, write down or write off the book value of any of
its assets, other than (1) in the ordinary course of business and consistent
with past practice or (2) as may be required by Japanese GAAP;
               (xvii) waive, settle, satisfy or compromise any Claim in excess
of ¥12,000,000 (which shall in any event include, but not be limited to, any
pending or threatened Claim and any legal proceedings arising out of or related
to this Agreement or the transactions contemplated thereby);
               (xviii) enter into any agreement that restricts the ability of
Impact 21 to engage or compete in any line of business or any market or
geographic area;
               (xix) other than in the ordinary course of business consistent
with past practice and on terms not adverse to Impact 21, enter into, amend,
modify, cancel or consent to the termination of any Contract if in effect on the
date of this Agreement;
               (xx) take any action that, individually or in the aggregate,
could or could reasonably be expected to have, a material adverse effect on the
Condition of Impact 21;
               (xxi) take any action or omit to take any action that would or
would reasonably be likely to result in the breach of or inaccuracy in any
material respect of any of the representations and warranties set forth in
Article V;
               (xxii) except in the ordinary course of business consistent with
past practice and as, individually or in the aggregate, could not, or could not
reasonably be expected to, have a material adverse effect on the Condition of
Impact 21, cancel, surrender, allow to expire or fail to renew, any Permits;
               (xxiii) fail to use reasonable best efforts to prevent any
insurance policy naming it as a beneficiary or loss-payable payee to be
cancelled or terminated, except for ordinary course terminations and
cancellations of such policies that are being replaced with policies providing
for substantially equivalent coverage; or
               (xxiv) enter into any Contracts to do any of the actions referred
to in this Section 7.2(b) or commit to do any of the foregoing.
     7.3. Notice of Certain Events. Each of Impact 21 and OK shall give PRL and
the Bidder prompt notice of any event, condition or circumstance occurring from
the date of this Agreement through the Assumption Date, including a reasonably
detailed

32



--------------------------------------------------------------------------------



 



description of such event, condition or circumstance, that constitutes, or could
reasonably be expected to result in, a violation or breach of any representation
or warranty of OK or Impact 21, as the case may be, contained in this Agreement
or any covenant of OK or Impact 21, as the case may be, contained in this
Agreement.
     7.4. Access and Information.
          (a) Impact 21 and OK shall permit representatives of the PRL to
examine Impact 21’s corporate, financial and operating records, and to discuss
affairs, finances and accounts with Impact 21’s directors, officers and
independent public accountants, at reasonable times during normal business hours
and upon reasonable advance notice to Impact 21, all as reasonably requested by
PRL for the purpose of confirming any aspect of the transactions contemplated
hereby. Without limiting the foregoing, prior to the Assumption Date, Impact 21
promptly shall deliver to PRL copies of any monthly and/or quarterly management
reports normally prepared by Impact 21. None of PRL’s rights under this
Agreement shall in any way be limited or impaired by any investigation or
examination of Impact 21 or its business.
          (b) Impact 21 make reasonable commercial efforts to cooperate in
preparing and/or making available such financial and other information as PRL
may reasonably require in order to comply in a timely manner with applicable
U.S. accounting, tax, regulatory or stock exchange requirements, and
          (c) if and to the extent necessary to comply with Requirements of Law,
Impact 21 will cooperate with PRL in good faith to meet, and comply with, any
requirements for information, access, conduct of activities or otherwise that
may become applicable to PRL and Impact 21.
     7.5. No Solicitation.
          (a) From the date of this Agreement, Impact 21 shall not, and shall
cause each of its Representatives not to, directly or indirectly:
               (i) solicit, initiate, encourage or facilitate any inquiries,
offers or proposals relating to an Inconsistent Proposal;
               (ii) engage in discussions or negotiations with, or furnish or
disclose any non public information relating to Impact 21 to, any Person that
has made or indicated an intention to make an Inconsistent Proposal;
               (iii) withdraw, modify or amend the Board’s recommendation of the
TOB and this Agreement in any manner adverse to the PRL Parties;
               (iv) approve, endorse or recommend any Inconsistent Proposal;

33



--------------------------------------------------------------------------------



 



               (v) enter into any agreement in principle, arrangement,
understanding or contract relating to an Inconsistent Proposal; or
               (vi) propose to do any of the foregoing.
          (b) From the date of this Agreement, Impact 21 shall notify PRL
promptly upon receipt of (i) any Inconsistent Proposal or reliable information
that any Person is considering making an Inconsistent Proposal or (ii) any
request for non-public information relating to Impact 21. Impact 21 shall
provide PRL and the Bidder promptly with a description of (x) the material terms
of such Inconsistent Proposal, and (y) any material changes thereto. Impact 21
need not disclose to PRL the identity of such Person if and to the extent such
Person has specifically requested confidentiality, unless the Board believes
such Inconsistent Proposal may become a Superior Proposal that it might wish to
support.
     7.6. Compliance with Securities Laws. Impact 21 shall make public
disclosure, in accordance with the methods set forth in Article 166 of the SEL
or any successor statute, of any and all material information (juyo jijitsu) set
forth in Article 166 of the SEL or any successor statute (“Material
Information”), on a timely basis. Upon request of PRL at any time and from time
to time, Impact 21 shall issue a written certificate to PRL verifying that there
is no Material Information relating Impact 21 or its business, results of
operations or financial condition that has not been made public in accordance
with the method prescribed under Section 4 of Article 166 of the SEL or any
successor statute.
     7.7. Transition Services Agreement. Concurrently with the execution of this
Agreement, the parties shall have entered into a transition services agreement,
which shall come into effect as of the Closing Date.
     7.8. Consents. Prior to the Closing Date, OK and Impact 21 shall use
commercially reasonable efforts to, at their own expense, obtain the Impact 21
Required Consents set forth on Schedule 4.4(b). PRL agrees to reasonably
cooperate with OK and Impact 21 in obtaining such consents; provided, however
that PRL or its Affiliates shall in no event be obligated to agree to any terms
that PRL deems unreasonable or inappropriate in its sole discretion or to make
(or agree to make) any payment, guarantee or other undertaking in obtaining any
of the Impact 21 Required Consents.
     7.9. Non-Solicitation of Persons.
          (a) During the period of this Agreement and the Transition Services
Agreement and for a period of three (3) years following the date of completion
of this Agreement or the Transition Services Agreement, whichever is later,
except as otherwise mutually agreed upon by OK and PRL, OK shall not and shall
cause its Affiliates not to, directly or indirectly, (a) induce or solicit, aid
or assist any person or entity to induce or solicit or accept unsolicited
services of any person known by OK or its Affiliates to be then employed by
Impact 21 to terminate his or her employment with Impact 21 (the value of the
services of such employees being acknowledged as valuable

34



--------------------------------------------------------------------------------



 



assets of Impact 21), (b) induce or solicit or aid or assist any person or
entity to induce or solicit any person or entity that then has a business
relationship with Impact 21 to (i) terminate or curtail its relationship with
Impact 21 or (ii) conduct with any other person or entity any business or
activity if the effect thereof would be to terminate or to adversely affect any
business or activity that such person or entity conducts with Impact 21, or
(c) in any other manner interfere with the business relationship between Impact
21 and any other person or entity. Notwithstanding the foregoing, general
solicitations of employment published in a newspaper or in another publication
of general circulation and not specifically directed towards any person known by
OK or its Affiliates to be then employed by Impact 21 shall not be deemed to
constitute solicitation for purposes of this Section 7.9.
          (b) OK and Impact 21 undertake to PRL that each will not and will make
commercially reasonable best efforts to ensure that its Affiliates,
shareholders, officers, employees or agents will not, do any act or thing that
would reasonably be expected to damage the reputation of PRL or its Affiliates
and will not make or publish or cause disparaging remarks concerning PRL or its
Affiliates.
     7.10. Tax Matters.
          (a) During the period from the date of this Agreement to the
Assumption Date, Impact 21 shall promptly notify the Bidder if Impact 21 has
received written notice from a Governmental Authority of any suit, claim,
action, investigation, proceeding or audit pending against or threatened with
respect to Impact 21 in respect of any Taxes of Impact 21.
          (b) Impact 21 shall prepare (or cause to be prepared) in the ordinary
course of business and consistent with past practice (except as otherwise
required by law), and timely (taking into account all extensions) file all Tax
Returns of or with respect to Impact 21 with respect to any taxable period that
ends on or prior to the Assumption Date, and shall fully and timely pay (or
cause to be paid) any Taxes due in respect of such Tax Returns. Impact 21 shall
deliver a copy of such Tax Return to the Bidder no more than ten (10) days after
the date on which such Tax Return is filed.
     7.11. Shareholder’s List. As soon as practicable after the Closing Date,
Impact 21 shall provide a current shareholders list to PRL reflecting the
shareholdings and identities of such shareholders after the completion of the
TOB. Impact 21 shall also cooperate with PRL in any investigations into the
shareholder base of Impact 21.
     7.12. Monthly Financial Statements. During the period from the date of this
Agreement to the Assumption Date, Impact 21 shall promptly, but in any event
within 5 Business Days after the end of the month, deliver to PRL monthly
financial statements as of, and for the months ended, April 30, 2007 and if the
TOB is not consummated May 31, 2007, which will be prepared in accordance with
Impact 21’s managerial accounting standards, consistent with past practice, and
which will fairly present the financial position of Impact 21 as at such dates
and the results of operations for the respective months then ended.

35



--------------------------------------------------------------------------------



 



     7.13. Other Matters. PRL on its own behalf and on behalf of its Affiliates
hereby waives any Claims and rights it may have against OK and its Affiliates
with respect to the alleged breach of contract claim described on
Schedule 4.14(a) to this Agreement and any other Claims that PRL may have
against Impact 21 or OK arising out of such alleged breach of contract claim. OK
agrees to cause the transfer of employment back to OK or one of its Affiliates
(other than Impact 21) from Impact 21 of the two employees listed on
Schedule 7.13. OK shall further ensure that neither Impact 21 nor any of its
Affiliates shall be liable for any Losses (as defined below) for any severance
or retirement benefits for any employee transferred by OK or any of its
Affiliates to Impact 21 in the preceding 24 months and OK shall indemnify and
hold harmless PRL, Impact 21 and their Affiliates for all such Losses.
ARTICLE VIII.
INDEMNIFICATION
     8.1. Obligation of OK to Indemnify. OK shall indemnify, defend and hold
harmless PRL, the Bidder and their respective Representatives, and the
successors and assigns of any of the foregoing Persons (collectively, the “PRL
Indemnified Parties”), from and against all Claims, demands, judgments, damages
(excluding consequential and punitive damages), losses, Liabilities, costs or
expenses (including interest, penalties and fees, costs of investigation,
collection and defense and reasonable fees, disbursements and charges of legal
counsel, experts and consultants) (“Losses”) which may be made or brought
against the PRL Indemnified Parties or any of them or which they may suffer or
incur as a result of, arising out of or otherwise relating to any inaccuracy in
or any violation or breach of any representation, warranty, covenant or
agreement of OK, OK Group Companies or Impact 21 contained in this Agreement or
in any certificate or instrument delivered pursuant to this Agreement.
Notwithstanding anything to the contrary set forth herein, from and after the
Closing Date, neither OK nor any of its Affiliates may make any claim or assert
any Loss arising out of any breach or alleged breach by Impact 21 of any
representation, warranty, covenant or other agreement of Impact 21 set forth in
this Agreement. OK’s liability for any Losses under this Article 8 arising
solely from claims of an inaccuracy, violation or breach of a representation and
warranty (but not a covenant or other agreement set forth herein) shall be
subject to the following limitations: (i) OK shall have no liability for any
Losses (other than those arising out of, or resulting from, the breach by OK or
Impact 21 of its representations and warranties in Sections 4.2, 5.4, 5.7 and
5.14 or any Losses arising out of fraud or intentional misrepresentation) unless
and until the aggregate amount of the Losses for which OK is obligated to
indemnify shall exceed ¥50,000,000 (the “Threshold Amount”) in which case OK
shall be liable only to the extent that the aggregate amount of such Losses, as
finally determined, shall exceed the Threshold Amount; (ii) the aggregate
liability of OK for all Losses (other than those arising out of, or resulting
from, the breach by OK of its representations and warranties in Section 4.2,
5.4, 5.7 and 5.14 or any Losses arising out of fraud or intentional
misrepresentation) shall not exceed ¥3 billion in the aggregate; and (iii) OK
shall have no liability to the extent that any Losses

36



--------------------------------------------------------------------------------



 



arise solely out of changes in Japanese law that have not been proposed or
initiated on or prior to the execution date of this Agreement and are enacted
into law subsequent to the execution date of this Agreement (“Changes in Law”).
     8.2. Obligation of PRL to Indemnify. PRL shall indemnify, defend and hold
harmless OK and the OK Group Companies and their respective Representatives, and
the successors and assigns of any of the foregoing Persons thereof
(collectively, the “OK Indemnified Parties”), from and against all Losses which
may be made or brought against the OK Indemnified Parties or any of them or
which they may suffer or incur as a result of, arising out of or otherwise
relating to any inaccuracy in or any violation or breach of any representation,
warranty, covenant or agreement of PRL contained in this Agreement or contained
in any certificate delivered pursuant to this Agreement. PRL’s liability for any
Losses under this Article 8 from claims for breaches or violations of any
representation or warranty shall be subject to the following limitations: (i)
PRL shall have no liability for any Losses unless and until the aggregate amount
of the Losses for which PRL is obligated to indemnify shall exceed the Threshold
Amount in which case PRL shall be liable only to the extent that the aggregate
amount of such Losses, as finally determined, shall exceed the Threshold Amount;
(ii) the aggregate liability of PRL for all Losses shall not exceed ¥3 billion
in the aggregate; and (iii) PRL shall have no liability to the extent that any
Losses arise solely out of Changes in Law.
     8.3. Notice of Claim. Upon obtaining Knowledge thereof, the Person claiming
indemnification hereunder (the “Indemnitee”) shall promptly notify the party
against which indemnification is sought (the “Indemnitor”) in writing of any
Claims, judgments, damages, losses, Liabilities, costs or expenses which the
Indemnitee has determined has given or could give rise to a Loss under
Section 8.1 or 8.2 (a “Notice of Claim”). A Notice of Claim shall specify, in
reasonable detail, the nature, basis and estimated amount of any claim giving
rise to a right of indemnification prior to the applicable date of expiry set
forth in Section 8.5 below. The omission to so notify the Indemnitor shall not
relieve the Indemnitor from any duty to indemnify and hold harmless which
otherwise might exist with respect to such claim unless (and only to that
extent) the omission to notify materially prejudices the ability of the
Indemnitor to exercise its right to defend provided in this Article VIII and
results in a direct loss being incurred by the Indemnitor.
     8.4. Defenses of Third-Party Claims. The Indemnitor may elect to defend, in
good faith and at its expense, with counsel satisfactory to the Indemnitee in
its reasonable judgment, any claim set forth in a Notice of Claim that relates
to a Claim or demand brought by a third party, in which case the Indemnitee
shall have the right to participate in the defense of such Claim at its expense.
If the Indemnitor elects to defend any third-party claim as provided in this
Section 8.4, the Indemnitee shall reasonably cooperate with the Indemnitor in
the defense thereof so long as the Indemnitee is not materially prejudiced
thereby. So long as the Indemnitor is conducting the defense of such Claim
actively and diligently, the Indemnitee may retain separate co-counsel at its
sole cost and expense and may participate in the defense of such Claim, and
neither the Indemnitor or the Indemnitee will consent to the entry of any
judgment or settle or

37



--------------------------------------------------------------------------------



 



compromise or permit to be settled or compromised any such third party claim
without the prior written consent of the other, which consent shall not be
unreasonably withheld or delayed (provided that such consent shall be granted in
connection with any settlement (i) containing a full release of the party from
whom such consent is so requested, and (ii) in the case of a consent from the
Indemnitee, involving only monetary damages). In the event (i) the Indemnitor
does not or ceases to conduct the defense of such Claim actively and diligently,
or (ii) if the Indemnitee shall have determined in good faith that an actual or
potential conflict of interest makes representation by the same counsel or the
counsel selected by the Indemnitor inappropriate or inadvisable, (x) the
Indemnitee may defend against, and, with the prior written consent of the
Indemnitor (which consent shall not be unreasonably withheld or delayed),
consent to the entry of any judgment or enter into any settlement with respect
to, such Claim, (y) the Indemnitor will reimburse the Indemnitee promptly and
periodically for the costs of defending against such Claim, including reasonable
attorneys’ fees and expenses and (z) the Indemnitor will remain responsible for
any Losses the Indemnitee may suffer as a result of such Claim to the full
extent provided in this Article VIII. Regardless of which party shall assume the
defense of such Claim, each party shall promptly provide to the other party on
request all information and documentation reasonably necessary to support and
verify any Losses which give rise to such Claim for indemnification and shall
provide reasonable access to all books, records and personnel in their
possession or under their control which would have a bearing on such Claim. If
the Indemnitor elects not to defend any third-party claim, the Indemnitee may do
so and the Indemnitor shall bear the entire cost and risk thereof to the extent
of its indemnification obligations under this Article VIII.
     8.5. Survival of Covenants, Agreements, Representations and Warranties. All
covenants and agreements of the parties contained in this Agreement to the
extent not performed fully at or prior to the Assumption Date shall survive such
Assumption Date and continue in full force and effect in accordance with the
terms hereof. All representations and warranties contained in this Agreement
shall terminate and expire on September 15, 2007, except for (i) the
representations and warranties of OK contained in Section 4.2 (Title to the
Shares), and the representations and warranties of Impact 21 contained in
Sections 5.4 (Outstanding Capital Stock) and 5.5 (Options or Other Rights) which
shall survive indefinitely and (ii) the representations and warranties of Impact
21 contained in Section 5.14 (Taxes), which shall survive until six (6) months
after the expiration of the statute of limitations applicable to the matters
covered thereby (giving effect to any waiver or extension thereof and taking
into account any judicial or other proceedings). If a claim for breach of any
representation or warranty is made in writing on or prior to the date of expiry
thereof, such representation or warranty will survive until final resolution or
determination of such claim.
     8.6. Judgment Currency. In respect of any judgment or order given or made
for any amount due hereunder that is expressed and paid in a currency (the
“Judgment Currency”) other than Japanese Yen, the Indemnitor will indemnify the
Indemnitee against any loss incurred by the Indemnitee as a result of any
variation between (i) the rate of exchange at which the Japanese Yen amount is
converted into the Judgment Currency for the purpose of such judgment or order
and (ii) the rate of

38



--------------------------------------------------------------------------------



 



exchange at which the Indemnitee is able to purchase Japanese Yen with the
amount of the Judgment Currency actually received by such Indemnitee, as the
case may be. The foregoing indemnity shall constitute a separate and independent
obligation of the Indemnitor and shall continue in full force and effect
notwithstanding any such judgment or order as aforesaid. The term “rate of
exchange” shall include any premiums and costs of exchange payable in connection
with the purchase of or conversion into Japanese Yen.
TERMINATION
     9.1. Termination of Agreement. This Agreement (except in relation to rights
and obligations accrued prior to the date of termination) may be terminated in
the following circumstances: By PRL or the Bidder by notice to Impact 21 if the
TOB is not commenced within five Business Days of the execution of this
Agreement due to the failure of the conditions specified in Section 2.3 to be
satisfied by the Determination Date.
          (b) By any party if the Bidder withdraws from the TOB as a result of
the fact that the TOB Conditions have not been satisfied; provided, however,
that neither OK nor Impact 21 may terminate this Agreement pursuant to this
clause (b) if the TOB Conditions are not satisfied due to a breach of any
covenant or other obligation of either OK or Impact 21 set forth in this
Agreement.
          (c) By any party if the TOB is not consummated due to the Minimum
Tender Condition not being satisfied; provided, however, that neither OK nor
Impact 21 may terminate this Agreement pursuant to this clause (c) if the
Minimum Tender Condition is not satisfied due to a breach of a covenant or other
obligation of either OK or Impact 21 set forth in this Agreement.
          (d) If OK, Impact 21, PRL and the Bidder terminate this Agreement by a
written instrument signed by all parties.
     If this Agreement so terminates, it shall become null and void and have no
further force or effect, except as provided in Section 9.2.
     9.2. Survival. If this Agreement is terminated, this Agreement shall become
of no further force and effect, except for the provisions of Articles VIII and
IX and X and except for any rights for breach of contract that may have accrued
prior to such termination.
ARTICLE X.
MISCELLANEOUS
     10.1. Amendment; Waiver. This Agreement may be amended, supplemented or
modified, and the terms and conditions hereof may be waived at any time only by
a written instrument duly executed by the parties hereto.

39



--------------------------------------------------------------------------------



 



     10.2. Integration. This Agreement and the Exhibits and Schedules hereto
contain the entire agreement among the parties with respect to the sale and
purchase and other transactions contemplated hereby, and supersede all prior and
contemporaneous agreements, writings, statements and understandings among the
parties with respect thereto.
     10.3. Binding Effect; Parties in Interest; Assignment. The terms and
conditions of this Agreement shall be binding upon and inure to the benefit of
and be enforceable by the parties’ respective successors and assigns. No party
may assign this Agreement or any of its rights or obligations hereunder without
the prior written consent of the other parties in their sole discretion. Any
purported assignment in violation of this Section 10.3 shall be null and void.
     10.4. No Third-Party Beneficiaries. This Agreement shall not be interpreted
as a third-party beneficiary contract.
     10.5. Governing Law. This Agreement and the legal relations among the
parties relating to this Agreement shall be governed by and construed and
enforced in accordance with the laws of Japan.
     10.6. Consultation; Arbitration. Any dispute, controversy or claim arising
out of or in connection with this Agreement or any agreement or transaction
contemplated hereby or thereby (a “Dispute”) shall be resolved as set forth in
this Section 10.6. Each party shall give written notice to each other party of
any Dispute claimed by it. Promptly following delivery of such notice, a
director, senior officer or executive of each party shall meet in Tokyo, Japan
and shall be obligated to attempt in good faith to resolve the Dispute. If
within thirty (30) days following the date on which notice of a Dispute is given
the Dispute has not been resolved, such Dispute shall be referred at the request
of any party, upon written notice to the other parties, to and finally resolved
by arbitration in accordance with the procedures set forth on Exhibit E. Nothing
in this Section 10.6 shall in any way limit the right of any party to seek
preliminary injunctive relief from any court of competent jurisdiction pending
the final decision or award of the arbitration tribunal.
     10.7. Severability. If any portion of this Agreement shall be declared by
any court of competent jurisdiction to be invalid, illegal or unenforceable,
such portion shall be deemed severed from this Agreement and the remaining parts
hereof shall remain in full force and effect as fully as if those such invalid,
illegal or unenforceable portions had never been a part of this Agreement.
     10.8. Notice. Any notice that a party is required or permitted to give
pursuant to this Agreement shall be in writing (in either English or Japanese)
and shall be effective upon receipt. Such notices shall be sent by facsimile to
the facsimile numbers specified below, unless notice of a change of facsimile
number is given in writing, and shall be confirmed in writing, hand-delivered or
sent by public mail, with evidence of receipt in each instance, to the addresses
specified below unless notice of a change of address is given in writing:

40



--------------------------------------------------------------------------------



 



              If to PRL or the Bidder:   With copies to:
 
            Polo Ralph Lauren Corporation   Paul, Weiss, Rifkind, Wharton &
Garrison LLP 625 Madison Avenue, 8th Fl.   1285 Avenue of the Americas New York,
NY 10022   New York, NY 10019-6064 USA       USA
Attention:
  Tracey T. Travis   Attention:   Douglas A. Cifu, Esq.
 
  Senior Vice President –   Telephone:   +1-212-373-3436   Chief Financial
Officer   Facsimile:   +212-373-0436
 
           
 
  Jonathan D. Drucker, Esq.        
 
  Senior Vice President        
 
  and General Counsel        
Telephone:
  +1-212-705-8325        
Facsimile:
  +1-212-705-8385        
 
                    Paul, Weiss, Rifkind, Wharton & Garrison LLP         Fukoku
Seimei Bldg. 2nd Floor         2-2-2 Uchisaiwaicho         Chiyoda-ku, Tokyo
100-0011
 
      Japan    
 
      Attention:   Kaye N. Yoshino, Esq.
 
      Telephone:   +81-3-3597-8101
 
      Facsimile:   +81-3-3597-8120
 
                    Nishimura & Partners         Ark Mori Bldg. 29th Floor      
  1-12-32, Akasaka         Minato-ku, Tokyo 107-6029
 
      Japan    
 
      Attention:   Hiroyuki Tezuka, Esq.
 
      Telephone:   +81-3-5562-8500
 
      Facsimile:   +81-3-5561-9711
 
            If to OK or OK Group Companies:   With a copy to:
 
            Onward Kashiyama Co., Ltd.   Hibiya Park Law Offices 3-10-5
Nihonbashi   Hibiya Marine Bldg. Chuo-ku, Tokyo 103-8239   1-5-1 Yurakucho Japan
      Chiyoda-ku, Tokyo 100-0006
Attention:
  Kazuya Baba   Japan    
 
  Senior Managing and   Attention:   Akihiko Hara, Esq.
 
  Representative Director   Telephone:   +81-3-5532-8177
Telephone:
  +81-3-3272-2323   Facsimile:   +81-3-5532-8087
Facsimile:
  +81-3-3272-2333    

41



--------------------------------------------------------------------------------



 



              if to Impact 21:   with a copy to:   Impact 21 Co, Ltd.   Abe,
Ikubo & Katayama 3-10-5 Nihonbashi   Fukuoka Bldg. Chuo-ku, Tokyo 103-8239  
2-8-7 Yaesu     Japan       Chuo-ku, Tokyo 104-0028
Attention:
  Tadao Enomoto   Japan    
 
  President & CEO   Attention:   Hideto Sasaki, Esq.
Telephone:
  +81-3-3274-9868   Telephone:   +81-3-3273-1860
Facsimile:
  +81-3-3274-9854   Facsimile:   +81-3-3273-2033

     10.9. Expenses. Except as provided in Section 10.6, each of the parties
hereto shall pay its own costs and expenses in the negotiation, preparation and
carrying out of this Agreement, including, without limitation, costs, expenses
and fees of their respective investment bankers, legal counsel, accountants,
financial advisors, and other consultants and agents.
     10.10. Confidentiality. Each of the parties hereto shall keep confidential,
and shall use reasonable best efforts to cause its employees, agents and other
representatives to keep confidential, and shall not disclose to any Person, the
contents of this Agreement and all confidential and proprietary information of
the other party. OK shall and shall cause the OK Group Companies to maintain
confidentiality of all information concerning Impact 21 and PRL, respectively,
and to use any such information solely for the purpose of furthering the
transactions contemplated herein. The obligations of the parties under this
Section 10.10 shall not apply to information that (i) is or becomes publicly
available other than by disclosure by the party seeking to rely on this
exception or any agent thereof or (ii) any party is required to disclose by law
or regulation, as advised by legal counsel to such party, or pursuant to order
or request of any Governmental Authority or in order to enforce the terms of
this Agreement. In the event of disclosure required by legal process, the
disclosing party will give the other parties adequate advance notice, if
practicable in the circumstances, so that the other parties may take reasonable
actions to preserve the confidentiality of such information.
     10.11. Public Statements. None of the parties hereto shall issue any press
release or otherwise make public statements with respect to the transactions
contemplated by this Agreement without the prior approval of the other parties
(which approval shall not be unreasonably withheld or delayed), except in
accordance with the Requirements of Law, such as the requirements of any stock
exchange, securities market or securities market regulator (including any
filings with the United States Securities and Exchange Commission and any
earning release calls held by either party).
     10.12. Further Assurances. Each of the parties hereby agrees to execute
such documents and do all other acts as may be reasonably necessary and within
such

42



--------------------------------------------------------------------------------



 



party’s control to perfect, protect and maintain OK’s and each OK Group
Company’s interest in the Shares and otherwise to carry out the purposes and
intent of this Agreement.
     10.13. Specific Performance. The parties agree that irreparable damage
would occur in the event any of the provision of this Agreement were not to be
performed in accordance with the terms hereof and that the parties shall be
entitled to specific performance of the terms hereof in addition to any other
remedies at law or in equity.
     10.14. English. This Agreement has been executed in the English language.
Should a translation of this Agreement into any other language be made for any
reason, all matters involving interpretation shall be governed by the English
text.
     10.15. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
shall be considered one and the same agreement.
[Remainder of page intentionally left blank]

43



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed, or have caused to be
executed, this Agreement on the date first written above.

            POLO RALPH LAUREN CORPORATION
      By:   /s/ Roger N. Farah         Name:   Roger N. Farah        Title:  
President & Chief Operating Officer        PRL JAPAN KABUSHIKI KAISHA
      By:   /s/ Toshio Hoyama         Name:   Toshio Hoyama        Title:  
Representative Director        ONWARD KASHIYAMA CO., LTD.
      By:   /s/ Takeshi Hirouchi         Name:   Takeshi Hirouchi       
Title:   Chairman & Representative Director        IMPACT 21, CO., LTD.
      By:   /s/ Tadao Enomoto         Name:   Tadao Enomoto        Title:  
President & Chief Executive Officer     

